 
 





--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT


dated as of August 25, 2017




by and among


FELLS POINT, LLC


and


FELLS POINT WHOLESALE MEATS, INC.


and


ERIK M. OOSTERWIJK
LEENDERT H. PRUISSEN


 

 
 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS


ARTICLE I. Asset Purchase; Closing
1
         
1.1
Purchase and Sale of Assets
1
 
1.2
Acquired Assets
1
 
1.3
Excluded Assets
3
 
1.4
Liabilities
4
 
1.5
Purchase Price and Adjustments
6
 
1.6
Escrow Agreement
8
 
1.7
Allocation
8
 
1.8
Time and Place of Closing
9
 
1.9
Closing Deliverables
9
       
ARTICLE II. Representations and Warranties of THE Seller PARTIES
11
         
2.1
Organization and Power
11
 
2.2
Authorization; Capacity of Individual Sellers
11
 
2.3
Non-Contravention
11
 
2.4
Financial Statements
12
 
2.5
Books and Records
12
 
2.6
Inventory
12
 
2.7
Assets
13
 
2.8
Contracts
13
 
2.9
Absence of Certain Changes
13
 
2.10
Litigation
15
 
2.11
Brokerage
15
 
2.12
Employees
16
 
2.13
Intellectual Property
16
 
2.14
Employee Benefit Plans
17
 
2.15
Insurance
18
 
2.16
Customers and Suppliers
18
 
2.17
Legal Compliance
19
 
2.18
Relationships with Seller Related Persons
19
 
2.19
Tax Matters
20
 
2.20
Environmental Matters
20
 
2.21
Orders, Commitments and Returns
21
 
2.22
Seller Accounts Receivable; Trade Accounts Payable
21
 
2.23
Solvency
22
 
2.24
No Brokers
22
 
2.25
No Undisclosed Liabilities
22
 
2.26
Full Disclosure
22
 
2.27
Investor Matters
22
       

--------------------------------------------------------------------------------

               
ARTICLE III. Representations and Warranties of Buyer
22
         
3.1
Organization, Power and Authority
22
 
3.2
Authorization; No Breach
22
 
3.3
Litigation
23
 
3.4
Brokerage
23
       
ARTICLE IV. POST-CLOSING Covenants AND AGREEMENTS
23
         
4.1
Employee Matters and Employee Benefits
23
 
4.2
Non-Competition
24
 
4.3
Further Assurances
25
 
4.4
Confidentiality
26
 
4.5
Transfer Taxes
27
 
4.6
Misdirected Payments
27
 
4.7
Consents to Assign Contracts
27
 
4.8
Payment of Excluded Liabilities
28
 
4.9
Bulk Sales
28
 
4.10
Books and Records
28
 
4.11
Restrictions on Seller Dissolution
29
 
4.12
Certain Activities
29
       
ARTICLE V. Indemnification
29
         
5.1
Survival
29
 
5.2
Indemnification
29
 
5.3
Limits on Indemnification
31
 
5.4
Matters Involving Third Parties
32
 
5.5
Right to Offset
33
 
5.6
Investigation
33
       
ARTICLE VI. MISCELLANEOUS
34
         
6.1
Fees and Expenses
34
 
6.2
Press Release and Announcements
34
 
6.3
Remedies
34
 
6.4
Consent to Amendments; Waivers
34
 
6.5
Successors and Assigns
34
 
6.6
Severability
34
 
6.7
Counterparts
35
 
6.8
Descriptive Headings; Interpretation
35
 
6.9
Entire Agreement
35
 
6.10
No Third-Party Beneficiaries
35
 
6.11
Schedules and Exhibits
35
 
6.12
Governing Law
35

              

--------------------------------------------------------------------------------

                  

 
6.13
Venue
35
 
6.14
Waiver of Jury Trial
36
 
6.15
Notices
36
 
6.16
No Strict Construction
37
 
6.17
Seller Representative
37



 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

                   
ANNEXES



Annex A           -           Definitions





EXHIBITS



Exhibit A           -           Form of Earn-Out Agreement

Exhibit B           -           Estimated Working Capital Statement

Exhibit C           -           Form of Escrow Agreement

Exhibit D           -           Form of Bill of Sale and Assignment and
Assumption Agreement

Exhibit E           -           Form of Offer Letters

Exhibit F           -           Form of Non-Competition Agreement and
Non-Solicitation Agreement

Exhibit G           -           (RESERVED)

Exhibit H           -           Form of Lease

Exhibit I           -           Form of Lock-Up Agreement



SCHEDULES



Schedule 1.2(d)
Acquired Assets - Acquired Intellectual Property

Schedule 1.2(g)
Acquired Assets - Personal Property

Schedule 1.2(k)
Acquired Assets - Seller Accounts Receivable

Schedule 1.3(d)
Excluded Assets - Loans and Accounts Payable to Seller

Schedule 1.3(e)
Excluded Assets - Excluded Contracts

Schedule 1.3(l)
Excluded Assets - Items of Personal Property

Schedule 1.4(a)(ii)
Assumed Liabilities – Trade Accounts Payable

Schedule 1.4(a)(iii)
Assumed Liabilities – Accrued Expenses

Schedule 1.4(b)(vii)
Excluded Employment Claims

Schedule 1.9(a)(iv)
Offer Letters

Schedule 1.9(a)(v)
Non-Competition Agreements and Non-Solicitation Agreements

Schedule 2.8
Material Contracts

Schedule 2.12(a)
Seller Employees

Schedule 2.12(c)
Seller Employees’ Employment Status Details

Schedule 2.13
Intellectual Property

Schedule 2.14(a)
Employee Benefit Plans

Schedule 2.16
Customers and Suppliers

Schedule 2.17(d)
Governmental Licenses

Schedule 2.18
Relationships with Seller Related Persons

Schedule 2.19
Tax Matters



 
 
 
 
 

--------------------------------------------------------------------------------

                 
ASSET PURCHASE AGREEMENT
 
This asset purchase agreement (this “Agreement”), is dated as of August 25,
2017, by and among Fells Point, LLC, a Delaware limited liability company
(“Buyer”), Fells Point Wholesale Meats, Inc., a Maryland close corporation
without a board of directors (“Seller”), and Seller’s stockholders (the
“Stockholders” and together with Seller, the “Seller Parties”, and the Seller
Parties, together with Buyer, the “Parties”). Capitalized terms used herein and
not otherwise defined in this Agreement have the meanings given to such terms in
Annex A hereto.
 
RECITALS
 
WHEREAS, Seller owns the assets used in the conduct of the Business; and
 
WHEREAS, Seller desires to sell, and Buyer desires to purchase from Seller, the
Acquired Assets, on the terms and subject to the conditions set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:
 
AGREEMENT
 


 
ARTICLE I.
ASSET PURCHASE; CLOSING


 
1.1          Purchase and Sale of Assets. Upon the terms and conditions set
forth herein, at the Closing and effective as of the Effective Time, Buyer
agrees to purchase from Seller and Seller agrees to sell, transfer, assign,
convey and deliver to Buyer, all of Seller’s right, title and interest in, to
and under the Acquired Assets, free and clear of all Liens.
 
1.2          Acquired Assets.  As used herein, “Acquired Assets” means, other
than the Excluded Assets, any and all assets, properties, rights, licenses,
Contracts, causes of action and businesses of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, to the extent
owned, licensed or leased by Seller and used (or held for use) in the Business,
including, but not limited to, all of Seller’s right, title and interest in, to
and under the following:
 
(a)          the Inventory of Seller (the “Acquired Inventory”);
 
(b)          all of Seller’s rights under suppliers’ manufacturers’, vendors’
and contractors’ guaranties, indemnities, representations and warranties
relating to the Acquired Assets, the Business or the Assumed Liabilities and all
similar rights against third parties relating to the Acquired Assets, the
Business or the Assumed Liabilities;
 

--------------------------------------------------------------------------------

 
(c)          the complete list of Seller’s and its affiliates’ customers and
suppliers (including all contact information, customer files, records and sales
information on hand with respect to each such customer or supplier);
 
(d)          all Intellectual Property of Seller used (or held for use) in the
Business, including the items identified on Schedule 1.2(d) (the “Acquired
Intellectual Property”);
 
(e)          all goodwill and going concern value of Seller relating to the
Business;
 
(f)          all rights and benefits of Seller under Contracts relating to the
Business, but specifically excluding the Excluded Contracts (collectively, the
“Assumed Contracts”);
 
(g)          all tangible personal property of Seller used (or held for use) in
the Business, including the Acquired Inventory, all of which is identified on
Schedule 1.2(g) (collectively, the “Personal Property”);
 
(h)          to the extent transferable, all Governmental Licenses held by
Seller related to the Business;
 
(i)          all existing books, records, files, papers and correspondence of
Seller (whether in original, photostatic, electronic or other form or medium)
related to the Business, the Acquired Assets or the Assumed Liabilities,
including all lists of customers (past and present), potential customers and
vendors (past and present), all files and documents relating to customers and
vendors, copies of all Assumed Contracts, sales records, invoices, inventory
records, personnel and employment files and records relating to the Hired
Employees (to the extent permitted by Law), cost and pricing information,
business plans, catalogs, quality control records and manuals, research and
development files, Trademark files and litigation files, financial and
accounting records and service and warranty records;
 
(j)          all claims of Seller against third parties relating to the Acquired
Assets;
 
(k)          all of Seller’s accounts, accounts receivable and notes receivable,
whether or not billed or accrued or recorded or unrecorded, together with any
unpaid interest or fees accrued thereon or other amounts due with respect
thereto arising from or related to the Business, including those accounts
receivable set forth on Schedule 1.2(k), and excluding the loans and accounts
payable to Seller by certain of its affiliates and Stockholders set forth on
Schedule 1.3(d) (the “Seller Accounts Receivable”);
 
(l)          all rights of Seller relating to deposits, security deposits and
prepaid expenses, claims of refunds and rights to offset in respect thereof that
are not excluded under Section 1.3; and
 
2

--------------------------------------------------------------------------------

 
1.3          Excluded Assets.          Notwithstanding the provisions of Section
1.2 and the designation of Acquired Assets included therein, Seller is not
selling, and shall retain as its sole right, title and interest, and Buyer is
not purchasing nor shall Buyer have any right, title or interest, pursuant to
this Agreement, Seller’s right, title and interest in, to and under the
following (collectively, the “Excluded Assets”), all of which shall be retained
by Seller:
 
(a)          any real property interests owned by Seller and any accounts due to
or from Seller related to real property;
 
(b)          any real property leases of Seller;
 
(c)          all cash, cash equivalents and investments (except for any cash,
cash equivalents and investments included in the Estimated Working Capital);
 
(d)          all claims, causes of action, choses in action, rights to insurance
or indemnity, rights of recovery and rights of set-off of any kind against any
Person to the extent arising out of or relating to any Excluded Asset or
Excluded Liability;
 
(e)          all rights of Seller under any Contract identified in Schedule
1.3(e) (the “Excluded Contracts”);
 
(f)          all Tax Returns, and all notes, worksheets, files or documents
relating thereto, for any Pre-Closing Tax Period, provided that Buyer shall be
entitled to receive copies thereof to the extent any information related to the
Acquired Assets is included therein;
 
(g)          any bill backs, discounts or supplier rebates relating to the
Acquired Inventory to the extent received by Seller prior to Closing;
 
(h)          all claims for and rights to receive refunds, rebates or similar
payments of Taxes to the extent such Taxes were paid by or on behalf of Seller
with respect to the Acquired Assets for any Pre-Closing Tax Period or for any
Tax period ending on or prior to the Effective Time;
 
(i)          all claims, causes of action, choses in action and rights to
insurance under insurance policies related to events or occurrences prior to the
Closing, so long as such events or occurrences shall not impact the Acquired
Assets post-Closing;
 
(j)          all Employee Plans;
 
(k)          the rights of Seller under this Agreement and each other
Transaction Document;
 
(l)          those items of personal property listed on Schedule 1.3(l); and
 
(m)          the original minute books and stock records of Seller (provided,
that copies of all such minute books and stock records shall be delivered to
Buyer).
 
3

--------------------------------------------------------------------------------

               
1.4          Liabilities.
 
(a)          Assumed Liabilities.  Upon the terms and conditions set forth
herein, at the Closing and effective as of the Effective Time, Buyer shall
assume and agree to pay, perform and discharge, when due, only the following
Liabilities of Seller (the “Assumed Liabilities”):
 
(i)          all Liabilities of Seller under or related to the Assumed Contracts
which are incurred on or after the Effective Time (excluding any Liabilities
arising as a result of any act or omission which occurred prior to the Effective
Time or the breach of any representation or warranty hereunder by any of
Seller);
 
(ii)         certain trade accounts payable identified on Schedule 1.4(a)(ii);
 
(iii)        the accrued expenses identified on Schedule 1.4(a)(iii); and.
 
(b)          Excluded Liabilities.  Notwithstanding any provision in this
Agreement to the contrary, except for the Assumed Liabilities, Buyer shall not
assume or be obligated to pay, perform or otherwise discharge any other
Liabilities of Seller.  From and after the Closing, Seller shall remain liable
for and shall pay, perform and discharge when due all Liabilities of Seller and
its Affiliates that are not specifically included in the Assumed Liabilities
(the “Excluded Liabilities”), including, but not limited to, the following:
 
(i)          all Liabilities of Seller under or related to the Excluded Assets,
including all Liabilities of Seller under or related to Excluded Contracts;
 
(ii)         all Liabilities of Seller arising from the breach or default (or
any act or omission by Seller which, with or without notice or lapse of time or
both, would constitute a breach or default) prior to the Closing of any term,
covenant or provision of any Contract;
 
(iii)        all Liabilities of Seller related to the current portion of
long-term debt, cash overdrafts and the fair value of derivatives;
 
(iv)        all Liabilities for Taxes with respect to the Business or Acquired
Assets for all periods prior to the Effective Time;
 
(v)         all Liabilities of Seller now existing or which may hereafter exist
by reason of any violation or alleged violation of any Laws, including but not
limited to any Laws with respect to the termination of employment or period of
service of any employee or independent contractor employed or retained by
Seller, or any of their Affiliates, before or at the time of the Closing, or by
an employee or independent contractor of Seller in which Seller is alleged to be
responsible for the acts or omissions of any such Person, relating to the
ownership, use or operation of the Acquired Assets or the Business prior to the
Closing;
 
(vi)         all Liabilities of Seller arising out of or relating to any
Proceeding against Seller or any of their employees or agents to the extent (A)
resulting from any acts or omissions which occurred prior to the Closing, (B) in
respect of the operation of the Business to the extent such litigation or claim
related to the operation of the Business on or prior to the Closing Date, or (C)
with respect to any Excluded Assets;
 
4

--------------------------------------------------------------------------------

 
(vii)        all Liabilities arising out of or related to any Employee Plan, or
relating to payroll, vacation, sick leave, workers’ compensation, unemployment
benefits, pension benefits, employee equity incentive or profit sharing plans,
health care plans or benefits, or any other employee plans or benefits of any
kind for Seller’s or any of Seller’s Affiliates’ employees or former employees
or both, including but not limited to claims listed on Schedule 1.4(b)(vii);
 
(viii)       all Liabilities arising out of or relating to violations of any
Environmental Laws arising from any real property owned or utilized in
connection with the Business prior to the Closing, including the Wilmarco Avenue
Property (the “Real Property”), or any condition thereon;
 
(ix)        any Liability arising out of or relating to Seller’s leasing or
operation of the Real Property;
 
(x)         any Liability to any taxing authority arising out of Laws applicable
to bulk sales transactions and any Liability arising out of non-compliance with
such bulk sales Laws (except for any applicable sales Taxes due with respect to
the transfer to Buyer of owned motor vehicles included in the Acquired Assets,
as provided in Section 4.5);
 
(xi)        any Liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Seller;
 
(xii)       any Liability arising out of or relating to the products of Seller
to the extent sold prior to the Effective Time;
 
(xiii)      any Liability of Seller or any other Person to distribute to the
Stockholders or otherwise apply all or any part of the consideration received
hereunder;
 
(xiv)      any Liability of Seller for income, transfer, sales, use, and other
Taxes arising in connection with the consummation of the transactions
contemplated hereby (including any income Taxes arising because Seller is
transferring the Acquired Assets);
 
(xv)       all obligations of Seller for Indebtedness, including obligations
under guarantees for Affiliate Indebtedness;
 
(xvi)      all Liabilities arising out of or relating to the termination of
employment or period of service of any employee or independent contractor
employed or retained by Seller, or any of its Affiliates, or arising out of or
relating to Seller’s sale of the Business or any of the Acquired Assets to
Buyer, on or prior to the Closing; and
 
5

--------------------------------------------------------------------------------

 
1.5          Purchase Price and Adjustments.
 
(a)          Payment of Purchase Price.  At the Closing, Buyer shall purchase
the Acquired Assets from Seller, for aggregate consideration of (i) $33,000,000,
subject to post-Closing adjustment as set forth herein (the “Base Purchase
Price”) plus (ii) the assumption by Buyer of the Assumed Liabilities, plus (iii)
the Earn-Out Amount of up to $12,000,000, to be paid in four equal installments
when and if earned pursuant to the Earn-Out Agreement (together with the amount
in (i), the “Total Purchase Price”). The Base Purchase Price shall be comprised
of (i) cash consideration of $30,000,000 (the “Closing Cash Consideration”), and
(ii) shares of Parent Common Stock in an amount equal to the quotient of (A)
$3,000,000 divided by (B) the Parent Stock Average Price, and rounded down to
the nearest whole share (the “Closing Stock Consideration”).  The maximum Total
Purchase Price, without regard to the value of Assumed Liabilities or any
adjustment, is $45,000,000.  At the Closing and in accordance with the Closing
Statement, Buyer shall (1) pay Seller the Closing Cash Consideration, less the
Closing Date Adjustment Amount (defined below), and less the Escrow Amount, by
wire transfer of immediately available funds; and (2) simultaneously at the
Closing, Buyer shall transfer the Closing Stock Consideration, in equal
proportion, to each of Seller’s Stockholders, as instructed by Seller. As a
condition of receiving the Stock Consideration, each Stockholder shall execute a
lock-up agreement in the form attached hereto as Exhibit A (each, a “Lock-Up
Agreement”).
 
(b)          Closing Date Working Capital.  Attached hereto as Exhibit B is an
estimated balance sheet of the Business as of the Effective Time, prepared by
Seller (the “Estimated Working Capital Statement”), which sets forth Working
Capital that will be included in the Acquired Assets and assumes that Working
Capital is no less than the average Working Capital during the 12 months
preceding the Closing Date (the “Estimated Working Capital”).  The Estimated
Working Capital Statement shall be prepared and interpreted in accordance with
GAAP, and, to the extent not inconsistent with GAAP, in a manner consistent with
the preparation of the Financial Statements, subject to the following:  (i)
Inventory shall be valued, in the aggregate, on a last cost basis; (ii) no
amount shall be reflected with respect to Inventory that is damaged, beyond the
stated expiration date, thawed and refrozen, mislabeled, subject to recall, or
that consists of a quality or quantity not usable or saleable in the ordinary
course of business; (iii) no amount shall be reflected with respect to Seller
Accounts Receivable (A) that are subject to dispute, offset, counterclaim or
other claim or defense, (B) that are past due by greater than sixty (60) days
from the date of invoicing, or (C) that are not evidenced by an invoice rendered
to the customer; and (iv) the calculation of Working Capital shall take into
account any rebates, bill backs or other discounts. The Total Purchase Price
assumes that the Acquired Assets include net Working Capital on the Closing Date
equal to $4,882,736 (the “Targeted Working Capital”). If the Estimated Working
Capital is greater or less than the Targeted Working Capital, the cash payable
to Seller on the Closing Date shall be increased or reduced dollar-for-dollar by
the amount of the excess or shortfall (the “Closing Date Adjustment Amount”),
without affecting the Total Purchase Price payable pursuant to the Post-Closing
Adjustment pursuant to Section 1.5(c). No adjustment shall be made on the
Closing Date for any excess of Estimated Working Capital over Targeted Working
Capital. The amount of net Working Capital credited to Seller on the Closing
Date is referred to below as the “Closing Date Working Capital”).
 
6

--------------------------------------------------------------------------------

 
(c)          Post-Closing Purchase Price Adjustment.  On or before the 120th day
following the Closing Date, Buyer shall prepare and deliver to Seller
Representative a statement setting forth the actual Working Capital (the “Actual
Working Capital”) as of the Effective Time (the “Actual Working Capital
Statement”). The Actual Working Capital Statement shall be prepared in a manner
consistent with the preparation of the Estimated Working Capital Statement;
provided, however, that for purposes of the Actual Working Capital Statement,
Working Capital will include any amounts collected by Buyer for Seller Accounts
Receivable even if such Seller Accounts Receivable were not reflected in the
Estimated Working Capital Statement; and provided further that any Seller
Accounts Receivable, whether or not reflected in the Estimated Working Capital
Statement, will be disregarded for purposes of the Actual Working Capital
Statement to the extent such Seller Accounts Receivable remain uncollected 120
days following the Closing. During the 30-day period immediately following
delivery to Seller Representative of the Actual Working Capital Statement, Buyer
shall promptly on written request of Seller Representative or its agents deliver
to same, and Seller Representative and its agents and representatives shall be
permitted to review, Buyer’s working papers related to the preparation and
determination of the Actual Working Capital Statement.  The Actual Working
Capital Statement shall become final and binding upon the Parties 30 days
following delivery to Seller Representative or its agent, unless Seller
Representative gives written notice of disagreement (a “Notice of Disagreement”)
to Buyer prior to such date.  Any Notice of Disagreement shall specify in
reasonable detail the nature and dollar amount of any disagreement so asserted.
If Seller sends a Notice of Disagreement within 30 days following delivery to
Seller Representative or its agent of the Actual Working Capital Statement, each
undisputed item on the Actual Working Capital Statement shall become final and
binding and each disputed item on the Actual Working Capital Statement shall
become final and binding on the earliest of (x) the date Buyer and Seller
Representative resolve in writing each such difference they have with respect to
the matters specified in the Notice of Disagreement and (y) the date on which
each such matter in dispute is finally resolved by the Independent Accountant
(defined below).  After the 45 days following delivery of a Notice of
Disagreement, if Buyer and Seller Representative have not resolved all
differences outlined in the Notice of Disagreement, Buyer and Seller
Representative, unless otherwise mutually agreed to in writing, shall submit to
a nationally recognized accounting firm (the “Independent Accountant”) proposed
by Buyer and reasonably acceptable to the Seller Representative for review and
resolution only such matters that remain in dispute and that were properly
included in the Notice of Disagreement.  Buyer and Seller Representative shall
instruct the Independent Accountant to resolve such disputed matters within 30
days of submission by assigning a value to each item in dispute no greater than
the greatest value for such item assigned by either Buyer or Seller
Representative, and no lesser than the smallest value of such item assigned by
either Buyer or Seller Representative. Buyer and Seller Representative shall
each pay half of the fees and expenses of the Independent Accountant upon
invoice.
 
7

--------------------------------------------------------------------------------

 
Upon the final determination of the Actual Working Capital as set forth in this
Section 1.5(c): (x) if the Actual Working Capital exceeds the Closing Date
Working Capital, then Buyer shall pay to Seller Representative an amount equal
to the difference between the Actual Working Capital and the Closing Date
Working Capital (net of any Closing Date Adjustment Amount) within 30 days of
demand by Seller Representative; and (y) if Actual Working Capital is less than
Closing Date Working Capital, Seller shall pay to Buyer an amount equal to the
difference between the Actual Working Capital and the Closing Date Working
Capital within 10 days of final determination (in each instance under clause (x)
or (y) above, the “Post-Closing Adjustment”). Notwithstanding the foregoing, if
the Post-Closing Adjustment is payable to Buyer, then Buyer may seek recovery of
any Post-Closing Adjustment owed to it in the following priority: (1) from the
escrowed funds, (2) if the escrowed funds are less than the amount of the
Post-Closing Adjustment, demand payment from the Seller directly, or (3) if the
escrowed funds and payments received directly from Seller are together less than
the Post-Closing Adjustment, offset such amount against any amount owed to
Seller pursuant to the Earn-Out Agreement. Buyer shall have direct recourse
against the Seller Parties, jointly and severally, for any portion of the
Post-Closing Adjustment owed to Buyer after the escrowed funds have been
exhausted, and the Seller Parties shall pay such amount to Buyer within 10 days
of demand. The Seller Parties shall, within 10 days of Buyer’s demand, replenish
any portion of the Escrow Amount that is depleted to pay any Post-Closing
Adjustment owed to Buyer.


Any payments made under this Section 1.5(c) shall be treated by the Parties as
an adjustment to the Total Purchase Price for Tax purposes.


1.6          Escrow Agreement.  At the Closing, Buyer, the Seller Parties, and
the Escrow Agent shall enter into an Escrow Agreement, dated as of the date
hereof in the form of Exhibit C attached hereto (the “Escrow Agreement”), which
provides for the payment by Buyer to the escrow account (the “Escrow Account”)
of $3,300,000 (together with any interest accrued thereon, the “Escrow Amount”).
 
1.7          Allocation. Both Seller and Buyer shall propose to each other a
purchase price allocation (in accordance with Code Section 1060 and the Treasury
Regulations promulgated thereunder) as soon as practicable following the
Closing, but in no event later than 60 days following the Closing Date, and
shall reasonably agree upon the final allocation (the “Allocation”).  Seller and
Buyer shall endeavor to agree on a reasonable approach regarding the Allocation.
In the event, however, that Buyer and Seller are unable to agree on the
Allocation within 30 days after delivery of both of the proposed
Allocations, Buyer, Seller and their respective Affiliates shall report, act and
file Tax Returns (including, but not limited to IRS Form 8594) in all respects
and for all purposes consistent with their respective determinations of the
Allocation, and shall furnish to each other their respective IRS Forms 8594
prior to filing their federal income Tax Returns for the current fiscal year. To
the extent that Seller and Buyer reach an agreement on the Allocation, neither
Buyer nor Seller shall take any position (whether in audits, Tax Returns or
otherwise) that is inconsistent with the Allocation unless required to do so by
applicable Law.
 
8

--------------------------------------------------------------------------------

 
1.8          Time and Place of Closing.  The consummation of the transactions
contemplated by and the delivery of related documents, instruments and
agreements provided for in this Agreement (collectively, the “Closing”) shall
take place simultaneously with the signing of this Agreement.  The Parties and
their respective representatives need not be physically present at the Closing,
which may be effected through electronic means. The Closing will be effective as
of 11:59 p.m. Eastern Time (the “Effective Time”) on August 25, 2017 (the
“Closing Date”).
 
1.9          Closing Deliverables.
 
(a)          Closing Deliverables of the Seller Parties. At the Closing, the
Seller Parties shall deliver to Buyer, in addition to any other documents to be
delivered under the provisions of this Agreement, all of the following:
 
(i)          a closing statement setting forth the order of funds flow, dated as
of the date hereof, duly executed by each of the Seller Parties (the “Closing
Statement”);
 
(ii)          the Escrow Agreement, duly executed by each of the Seller Parties;
 
(iii)          a bill of sale and assignment and assumption agreement with
respect to the Acquired Assets, substantially in the form attached hereto as
Exhibit D (the “Bill of Sale and Assignment and Assumption Agreement”), duly
executed by Seller;
 
(iv)          offer letters, in the form attached hereto as Exhibit E (the
“Offer Letters”), duly executed by those Persons identified on Schedule
1.9(a)(iv);
 
(v)          non-competition and non-solicitation agreements, in the form
attached hereto as Exhibit F (the “Non-Competition Agreements and
Non-Solicitation Agreements”), duly executed by those Persons identified on
Schedule 1.9(a)(v);
 
(vi)          the Earn-Out Agreement, duly executed by each of the Seller
Parties;
 
(vii)          evidence of full and complete payment of all Indebtedness
(including payoff letters with respect thereto) and releases of all Liens (other
than Permitted Liens with respect to the Acquired Assets) on the Acquired
Assets, including the termination of all security interests with respect to the
Acquired Assets, in each case in a form reasonably acceptable to Buyer;
 
(viii)          a certificate of the secretary of Seller (A) certifying that
attached thereto are true and complete copies of all resolutions adopted by
Seller’s stockholders authorizing the execution, delivery and performance of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby; (B) certifying that attached
thereto are true and complete copies of Seller’s articles of incorporation (or
similar document), as amended through and in effect on the Closing Date; (C)
certifying that attached thereto are true and complete copies of Seller’s
bylaws, as amended through and in effect on the Closing Date; and (D) certifying
as to the incumbency of the officer(s) of Seller executing this Agreement and
the Transaction Documents on behalf of Seller;
 
9

--------------------------------------------------------------------------------

 
(ix)          a good standing certificate or comparable document, dated not
earlier than the tenth (10th) Business Day prior to the Closing Date, of the
Maryland State Department of Assessments and Taxation, and in each state in
which Seller is qualified to conduct business, stating that Seller is in good
standing or has comparable active status;
 
(x)           a lease agreement (the “Lease”) for Seller’s existing facility,
duly executed on behalf of the landlord, in the form attached hereto as Exhibit
H.
 
(xi)          an estoppel letter from Monroe Holdings, LLC pertaining to the
Wilmarco Avenue Property, in form and substance satisfactory to Buyer, and
including a consent to the transactions contemplated by this Agreement
 
(xii)         the Lock-Up Agreements, each duly executed by the respective
Stockholder.
 
(xiii)        such other documents relating to the transactions contemplated by
this Agreement as Buyer may reasonably request.
 
(b)          Closing Deliverables of Buyer. At the Closing, Buyer shall deliver
to the Seller Parties all of the following:
 
(i)          the Base Purchase Price (as adjusted pursuant to Section 1.5(c)),
less the Escrow Amount placed in the Escrow Account pursuant to Section 1.6,
payable by wire transfer of immediately available funds in accordance with the
Closing Statement;
 
(ii)         the Closing Statement, the Escrow Agreement, the Earn-Out
Agreement, the Bill of Sale and Assignment and Assumption Agreement, the Offer
Letters, the Non-Competition Agreements and Non-Solicitation Agreements and the
Lease, in each case duly executed by Buyer;
 
(iii)        a certificate of the secretary of Buyer (A) certifying that
attached thereto are true and complete copies of all resolutions adopted by
Buyer’s board of directors, authorizing the execution, delivery and performance
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby and thereby; (B) certifying that
attached thereto are true and complete copies of Buyer’s certificate of
incorporation (or similar document), as amended through and in effect on the
Closing Date; (C) certifying that attached thereto are true and complete copies
of Buyer’s bylaws, as amended through and in effect on the Closing Date; and (D)
certifying as to the incumbency of the officer(s) of Buyer executing this
Agreement and the Transaction Documents on behalf of Buyer;
 
10

--------------------------------------------------------------------------------

            
(iv)        a certificate, dated not earlier than the tenth (10th) Business Day
prior to the Closing Date, of the Secretary of State of the State of Delaware,
stating that Buyer is in good standing or has comparable active status in such
state; and
           
(v)         such other documents relating to the transactions contemplated by
this Agreement as Seller Representative may reasonably request.
              
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES
 
The Seller Parties represent and warrant to Buyer as follows:
 
2.1          Organization and Power.
 
(a)          The Seller is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Maryland.  The Seller is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of the business conducted by it makes such
qualification or license necessary.
 
(b)          The Seller possesses all requisite corporate power and authority
necessary to carry on the Business as presently conducted, to execute and
deliver this Agreement and all other agreements and documents contemplated
hereby (the “Transaction Documents”) to which it is a party, and to carry out
the transactions contemplated by this Agreement and the Transaction Documents to
which it is a party.
 
2.2          Authorization; Capacity of Individual Sellers. Each Seller Party’s
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party have been duly authorized by such Seller Party,
or, in the case of a Seller Party that is a natural person, it is within such
Seller Party’s full legal right, power, and capacity. This Agreement and the
Transaction Documents constitute valid and binding obligations of the Seller
Parties, enforceable in accordance with their terms, except as may be limited by
applicable bankruptcy, insolvency or similar Laws affecting creditors’ rights
generally or by general principles of equity (the “Creditors’ Rights and
Equitable Limitations”).
 
2.3          Non-Contravention. The execution, delivery and performance by the
Seller Parties of this Agreement and the Transaction Documents to which any of
them is a party, and the fulfillment of and compliance with the respective terms
hereof and thereof by the Seller Parties, as applicable, do not and shall not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) result in the creation of any Lien upon the Acquired Assets pursuant
to, (iii) result in a violation of, or (iv) require any authorization, Consent,
exemption or other action by or notice or declaration to, or filing with, any
third party or any Government Entity pursuant to (A) the organizational
documents of Seller, (B) any agreement to which any Seller Party is subject, or
(C) any Law to which any Seller Party is subject.  The Seller Parties have
obtained all Consents, approvals, authorizations or orders of third parties,
including Government Entities, necessary for the authorization, execution and
performance of this Agreement and the Transaction Documents by the Seller
Parties, as applicable, including for assignment of any Assumed Contract.
 
11

--------------------------------------------------------------------------------

 
2.4          Financial Statements.  The Seller has delivered to Buyer:  (a)
independently compiled balance sheets of Seller as of 2014, 2015 and 2016, and
the related statement of income and account-specific revenue and margin data for
each of the fiscal years then ended (the “Annual Financial Statements”), and (b)
unaudited interim fiscal monthly financial statements for Seller for the fiscal
year in which the Closing occurs up to and including the last fiscal month prior
to the fiscal month in which the Closing occurs (the “Monthly Financial
Statements,” and collectively with the Annual Financial Statements, the
“Financial Statements”).  The Financial Statements have been prepared consistent
with the past practice of the Business and fairly present the assets,
liabilities, financial condition and results of operations of the Business as at
the respective dates thereof and for the periods therein referred to, all in
accordance with GAAP except for the lack of footnote disclosure in Monthly
Financial Statements.
 
2.5          Books and Records.  The Seller has delivered or provided to Buyer
for its review true, complete and correct copies of the following items, as
amended and presently in effect, for Seller: (a) certificates of incorporation
or similar organizational documents, (b) bylaws, (c) minute books, or similar
corporate records, (d) stock registration books, and (e) and any stockholders’
agreement or other similar agreements governing the rights as between the equity
holders thereof.  The minute books, or similar corporate records, contain a
record of all director, shareholder, member or manager meetings and actions
taken without a meeting from the date of its incorporation to the date hereof. 
The stock registration books are complete and accurate and contain a complete
record of all transactions in Seller’s equity interests from the date of its
incorporation to the date hereof.
 
2.6          Inventory. The Seller Inventory (i) is merchantable and fit for the
purpose for which it was procured or manufactured, is not damaged, is not beyond
its stated expiration date or thawed and re-frozen, and consists of a quantity
and quality usable and saleable in the ordinary course of business, as conducted
by Seller in a commercially reasonable manner, and (ii) has been valued in the
Financial Statements on a last cost basis, net of any related bill backs,
discounts or supplier rebates to the extent actually received by Seller prior to
the date hereof; provided however, that any related bill backs, discounts or
supplier rebates received by Buyer or the Seller Parties following the Closing
with respect to such items will be for the benefit of Buyer.  The Seller
Inventory has been stored in compliance with all Laws and is not adulterated or
mislabeled, misbranded or unsafe within the meaning of the Federal Food, Drug
and Cosmetic Act (the “FDA Act”) (including the Pesticide and Food Additive
Amendment of 1958) and the regulations thereunder.
 
12

--------------------------------------------------------------------------------

 
2.7          Assets. The Seller has good and valid title to the Seller Assets,
free and clear of all Liens. There are no rights of first offer, rights of first
refusal or other agreements or understandings with respect to the sale or
transfer of the Seller Assets.  The Seller Assets constitute all assets
necessary to conduct the Business as conducted on the date hereof.  The Seller
neither owns nor leases any real property assets used in the operation of the
Business other than the Real Property.  All Personal Property included in the
Seller Assets is in good and usable condition except for ordinary wear and tear.
 
2.8          Contracts.  Schedule 2.8 sets forth a list of all Material
Contracts.  No Seller Party has violated or breached, or committed any default
under, any Material Contract and each Material Contract is (a) in full force and
effect and (b) a legal, valid and binding obligation of the applicable Seller,
subject to Creditors’ Rights and Equitable Limitations and, to the Knowledge of
the Seller Parties, a legal, valid and binding obligation of each other party
thereto, subject to Creditors’ Rights and Equitable Limitations.  To the
Knowledge of the Seller Parties, each other party to the Material Contracts has
performed in all respects all obligations required to be performed by it and has
not violated, breached or committed any default in any respect.  There has not
occurred any event or events that, with or without the lapse of time or the
giving of notice or both, constitutes a default, breach or violation by any
Seller Party of any Material Contract.  No Seller Party has given to, or
received from, any other party to any Material Contract any notice or other
communication regarding any actual or alleged breach of or default under, or
threat or indication of any intention to terminate prior to the expiration of
its term, any Material Contract.
 
2.9          Absence of Certain Changes.  Since December 31, 2016, the Seller
has not:
 
(a)          suffered any Material change in its Working Capital, financial
condition, assets, liabilities, business or prospects, experienced any labor
difficulty, or suffered any casualty loss (whether or not insured);
 
(b)          made any Material change in the Business or operations or in the
manner of conducting the Business other than changes in the ordinary course of
business;
 
(c)          incurred any Liabilities, except Liabilities which are reflected or
reserved against in the Financial Statements or that were incurred since the
date of the Monthly Financial Statements, in the ordinary course of business and
consistent with past practice, or experienced any change in any assumptions
underlying or methods of calculating any bad debt, contingency or other
reserves;
 
(d)          paid, discharged or satisfied any Lien or Liability, other than
Liens or Liabilities which are reflected or reserved against in the Financial
Statements and which were paid, discharged or satisfied since the date thereof
in the ordinary course of business and consistent with past practice;
 
13

--------------------------------------------------------------------------------

 
(e)          written down the value of any Inventory, or written off as
uncollectible any notes or accounts receivable or any portion thereof, except
for write-downs and write-offs of less than $10,000 in the aggregate;
 
(f)          authorized or adopted a plan of liquidation or dissolution;
 
(g)          canceled any other debts or claims, or waived any rights of
substantial value;
 
(h)          sold, transferred or conveyed any of its properties or assets
(whether real, personal or mixed, tangible or intangible), except in the
ordinary course of business and consistent with past practice;
 
(i)          entered into a settlement or compromise of any pending or
threatened Proceeding;
 
(j)          granted any increase in the base compensation, or paid any bonuses
or other non-base compensation to (including, without limitation, any severance
or termination pay), of any officer, director, employee or agent (including,
without limitation, any increase pursuant to any bonus, pension, profit sharing
or other plan or commitment) except in the ordinary course of business and
consistent with past practices or adopted any Employee Plan, and no such
increase or payment, or the adoption of any such Employee Plan, is planned or
required;
 
(k)          made any capital expenditures or commitments in excess of $10,000
in the aggregate for replacements or additions to property, plant, equipment or
intangible capital assets;
 
(l)          declared, paid or made or set aside for payment or making, any
dividend or other distribution in respect of its capital stock or other
securities, except for dividend distributions in the ordinary course of business
and consistent with past practices or directly or indirectly redeemed, purchased
or otherwise acquired any of its capital stock or other securities;
 
(m)          made any change in any method of accounting or accounting practice;
 
(n)          paid, loaned or advanced any amount to or in respect of, or sold,
transferred or leased any properties or assets (real, personal or mixed,
tangible or intangible) to, or entered into any agreement, arrangement or
transaction with, any Stockholder, or any Affiliates or associates of Seller, or
any of their respective officers, directors or managers, or any business or
entity in which any of such Persons has any direct or indirect interest in
Seller, except for, compensation to the officers and employees of Seller at
rates not exceeding the rates of compensation in effect at December 31, 2016,
and advances to Seller Employees in the ordinary course of business for travel
and expense disbursements in accordance with past practice, but not in excess of
$2,500 at any one time outstanding;
                 
14

--------------------------------------------------------------------------------

                 
(o)          sold, transferred, licensed, abandoned, let lapse encumbered or
otherwise disposed of any Intellectual Property;
 
(p)          suffered any Material Adverse Effect;
 
(q)          failed to preserve and maintain all Consents required for the
conduct of the Business as currently conducted or the ownership and use of the
Seller Assets;
 
(r)          failed to pay the debts, Taxes and other obligations of the
Business or such Party when due;
 
(s)          failed to collect accounts receivable in a manner consistent with
past practice, without discounting such accounts receivable;
 
(t)          discontinued any insurance policies, except as required by
applicable Law or when replaced with comparable coverages;
 
(u)          failed to perform any of its obligations under any Assumed
Contract;
 
(v)          entered into, terminated or amended any Material Contract (or any
Contract that if in effect as of the date hereof would be a Material Contract),
other than in the ordinary course of business and consistent with past practice;
 
(w)          failed to maintain the books and records of the Business or such
Party in accordance with past practice;
 
(x)          failed to comply in all respects with all Laws applicable to the
conduct of the Business or the ownership and use of the Seller Assets; or
 
(y)          agreed, whether in writing or otherwise, to take any action
described in this Section 2.9.
 
2.10          Litigation. As of the date hereof, there are no actions, suits,
hearings, proceedings (including any arbitration proceedings), orders,
investigations, grievances, indictments, mediations or other claims
(collectively, “Proceedings”) pending or, to the Knowledge of the Seller
Parties, threatened against or affecting the Business or any of the Seller
Assets, at Law or in equity, or before or by any Government Entity (including
any Proceedings with respect to the transactions contemplated by this Agreement
and the Transaction Documents) and, to the Knowledge of the Seller Parties,
there has not occurred any event or events that, with or without the lapse of
time or the giving of notice or both, could reasonably be expected to give rise
to such a Proceeding.
 
2.11          Brokerage. There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement to which any Seller Party
(or any Seller Party’s Affiliates) is a party or to which any Seller Party (or
any Seller Party’s Affiliates) is subject for which Buyer could become liable or
obligated.
 
15

--------------------------------------------------------------------------------

 
2.12          Employees.
 
(a)          Schedule 2.12(a) identifies all of Seller’s sales representatives,
customer service representatives, office personnel, office managers, independent
contractors and other employees (including independent contractors) employed by
Seller, and of those Persons so identified indicates each such Person who, in
Seller’s reasonable estimation, is necessary for the operation of the Business
as currently conducted (the “Seller Employees”). To the Knowledge of the Seller
Parties, no Seller Employee has notified Seller or the Seller Parties of an
intention to terminate employment with Seller during the next 12 months. The
Seller is not a party to or bound by any collective bargaining agreement
relating to any of the Seller Employees. There is no organizational effort
presently being made or threatened by or on behalf of any labor union with
respect to the Seller Employees. No grievance exists, no arbitration proceeding
arising out of or under any collective bargaining agreement is pending and no
claim therefor has been asserted.  The Seller has not experienced any material
labor difficulty or work stoppage during the last three years.  The Seller does
not have any charges or other claims of employment discrimination pending or
threatened against it before the United States Equal Employment Opportunity
Commission or the Maryland Commission on Civil Rights. The Seller has not
committed any unfair labor practice in connection with the Business, no charge
alleging any unfair labor practice has been filed or is currently pending
against Seller, Seller is in full compliance with all federal, state and local
wage and hour Laws governing payment of wages and/or overtime pay, and no
investigation has been made of Seller with respect to violations of the
foregoing laws.
 
(b)          The Seller has complied with any applicable requirements to give
notice to its employees and to any Government Entity, pursuant to any applicable
Laws with respect to the employment, discharge or layoff of employees by such
Seller before or at the time of the Closing, including, but not limited to, to
the extent it may be applicable, the Worker Adjustment and Retraining
Notification Act and/or similar state and local Laws, and any rules or
regulations as have been issued in connection with such Laws.
 
(c)          Schedule 2.12(c) sets forth a complete and accurate list with
respect to the Seller Employees of the name (or other identifier), title,
location, annual salary, hire date, adjusted service date, incentive/bonus plan
eligibility and target, year-to-date paid bonus/incentives, Fair Labor Status
Act status, department name, vacation/paid-time-off balance,
full-time-equivalent, supervisor, last review result, last increase pay amount,
last pay increase date, medical/dental/vision elections, 401k contribution,
actively at work (y/n), Family and Medical Leave Act status, salary
continuation, employee/independent contractor or leased employee indicator.
 
2.13          Intellectual Property.          Schedule 2.13 contains a true,
correct and complete list of the Seller Intellectual Property, including all
applications and/or registrations for any of the foregoing.  The Seller
exclusively owns or possesses valid licenses or other legal rights, free and
clear of all Liens, to all Seller Intellectual Property. The Seller Intellectual
Property is valid, enforceable and subsisting and is not subject to any
outstanding contract claim or Proceeding adversely affecting, or that could
adversely affect, Seller’s use thereof or rights thereto. 
 
16

--------------------------------------------------------------------------------

 
The Seller Intellectual Property constitutes all the Intellectual Property
necessary to the conduct of the Business as currently conducted.  The Seller has
taken all reasonably necessary actions to establish, maintain, protect and
enforce the Seller Intellectual Property.  The conduct of the Business and use
of any Seller Intellectual Property (and the performances by Seller’s employees
and consultants of their duties in connection therewith) does not copy without
permission, infringe, misappropriate, violate, impair or conflict with
(“Infringe”) any common law, statutory or other right of any Person, including
any rights relating to any Intellectual Property.  There is no Proceeding
pending or claim asserted in writing or, to the Knowledge of the Seller Parties,
threatened against Seller concerning the ownership, validity, registrability,
enforceability, infringement, misappropriation, violation or use of, or licensed
right to use, any Seller Intellectual Property. To the Knowledge of the Seller
Parties, no Person is Infringing any of the Seller Intellectual Property.
 
2.14          Employee Benefit Plans.
 
(a)          Schedule 2.14(a) sets forth a list of all employee plans, including
any and all employee benefit plans as defined in Section 3(3) of ERISA, and
including any profit-sharing, deferred compensation, bonus, stock option, stock
purchase, stock bonus, phantom stock, vacation pay, holiday pay, severance,
excess, incentive compensation, salary continuation, medical, life or other
insurance, employment, consulting or supplemental unemployment arrangements,
including all unwritten employee benefit plans, programs, agreements and
arrangements, if any, sponsored, maintained or contributed to or required to be
contributed to by any of Seller or any ERISA Affiliate for the benefit of any
current or former employee, independent contractor or director (and/or their
dependents or beneficiaries), or with respect to which Seller or any ERISA
Affiliate otherwise have any liabilities (“Employee Plans”).  An arrangement
will not be excluded from the definition of Employee Plan simply because it only
covers one individual or because obligations under the plan arise by reason of
the sponsor being a “successor employer” under applicable Laws.  In addition,
with respect to each such Employee Plan, Seller has made available to Buyer
complete and correct copies of each of the following documents: (i) a copy of
such Employee Plan documentation (including any amendments thereto); (ii) a copy
of the three most recent Form 5500 annual reports, if any; (iii) a copy of the
most recent summary plan description, if any, required under ERISA; (iv) if such
Employee Plan is funded through a trust or any third party funding vehicle, a
copy of the trust or other funding agreement (including any amendments thereto);
(v) if the Employee Plan is intended to be qualified under Section 401(a) of the
Code, the most recent determination letter received from the Internal Revenue
Service (the “IRS”); (vi) any actuarial reports; and (vii) all correspondence
with the IRS, Department of Labor and the Pension Benefit Guaranty Corporation
regarding any Employee Plan within the last three years. 
 
(b)          No Employee Plan is: (i) a “multiemployer plan,” as such term is
defined in Section 3(37) of ERISA; (ii) a plan that is subject to Title IV of
ERISA, Sections 302 or 303 of ERISA or Sections 412 or 430 of the Code; (iii)  a
multiple employer plan as defined in Section 413(c) of the Code; (iv) a multiple
employer welfare arrangement as defined in Section 3(40) of ERISA, and neither
Seller nor any ERISA Affiliate has maintained, contributed to or been required
to contribute to any Employee Plan described in clauses (i), (ii), (iii) or (iv)
above within the last six years.  For purposes of this Agreement, an “ERISA
Affiliate” means any Person, whether or not incorporated, which is, or at any
relevant time was, a member of a “controlled group of corporations” with, under
“common control” with, or a member of an “affiliated service group” with Seller,
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
17

--------------------------------------------------------------------------------

 
(c)          Neither Seller nor any ERISA Affiliate maintains any plan that
provides (or will provide) medical or death benefits or other welfare benefits
(as defined in Section 3(1) of ERISA) to any current or future former employees
(including retirees) of the Business, including, but not limited to, any Seller
Employee, beyond their retirement or other termination of service, other than
benefits that are required to be provided pursuant to Section 4980B of the Code
or state Law continuation coverage or conversion rights.
 
(d)          Each Employee Plan is and has been maintained and administered in
compliance with its terms and with the applicable requirements (including any
filing or reporting obligations) of ERISA, the Code and any other applicable
Law. With respect to each Employee Plan: (i) there has been no non-exempt
prohibited transaction within the meaning of Section 406 of ERISA and Section
4975 of the Code; and (ii) to the Knowledge of the Seller Parties, no fiduciary
within the meaning of Section 3(21) of ERISA has breached any fiduciary duty
imposed under Title I of ERISA.
 
(e)          Each Employee Plan intended to qualify under Section 401(a) of the
Code is qualified and has received a determination letter (or the prototype form
plan document on which such Plan is based has received an opinion letter or
advisory letter) from the IRS upon which the sponsor may rely regarding its
qualified status under the Code, and nothing has occurred, whether by action or
by failure to act, that caused or could reasonably be expected to cause the loss
of such status or the imposition of any penalty or Tax Liability.
 
(f)          The consummation of the transactions contemplated hereby will not
(i) result in an increase in or accelerate the vesting of any of the benefits
available under any Employee Plan, or (ii) otherwise entitle any current or
former employee, independent contractor or director of Seller to severance pay
or any other payment.
 


2.15          Insurance.          The Seller maintains commercially reasonable
insurance coverage taking into account the nature of the Business and the value
of the Real Property for casualty loss, liability, malpractice, theft, errors
and omissions and other forms of property and casualty and other insurance
covering the Business, the Seller Assets and the Seller Employees.
 
2.16          Customers and Suppliers. Schedule 2.16 contains a complete and
accurate list of all Customers, showing the total sales to each such customer
during the 12-month period ended July 31, 2017.  Schedule 2.16 also contains a
complete and accurate list of all current suppliers of the Business.  Except as
noted on Schedule 2.16, no Customer has notified any Seller Party of its intent
to cease or diminish its purchasing from the Business during the next 12
months.  Except as noted on Schedule 2.16, no supplier of the Business has
notified any Seller Party of its intent to terminate its relationship with the
Business or cease or diminish its supplying the Business.
 
18

--------------------------------------------------------------------------------

 
2.17          Legal Compliance.
 
(a)          The Seller and each officer, director, manager, and employee of
Seller are, and at all times since January 1, 2011 have been, in full compliance
with all Laws applicable to the operation of the Business and the ownership of
the Seller Assets, including with respect to compliance with the FDA Act and
PACA.
 
(b)          Since January 1, 2011, (i) no Seller Party or agent thereof has
received notice from any Government Entity that alleges any non-compliance (or
that the Seller or any officer, director, manager or employee thereof is under
investigation or the subject of an inquiry by any such Government Entity for
such alleged non-compliance) with any applicable Law; and (ii) the Seller has
not entered into any written or oral agreement or settlement with any Government
Entity with respect to its non-compliance with, or violation of, any applicable
Law.
 
(c)          Since January 1, 2011, the Seller has timely filed all regulatory
reports, schedules, statements, documents, filings, submissions, forms,
registrations and other documents, together with any amendments required to be
made with respect thereto, that the Seller was required to file with any
Government Entity.
 
(d)          The Seller possesses, and is in material compliance with, all
Governmental Licenses necessary to conduct the Business as currently conducted.
Schedule 2.17(d) sets forth a true and complete list of all Governmental
Licenses maintained by the Seller.  The consummation of the transactions
contemplated by this Agreement and the Transaction Documents shall not result in
a revocation or cancellation of any Governmental License maintained by the
Seller, provided that the Consents listed on Schedule 2.17(d) with respect to
the indicated Governmental Licenses are obtained.
 
2.18          Relationships with Seller Related Persons. Except as set forth on
Schedule 2.18, (i) no Stockholder, director or officer of the Seller (any such
individual, a “Seller Related Person”), or, to the Knowledge of the Seller
Party, any Affiliate or member of the immediate family of any Seller Related
Person, is, or since December 31, 2013 has been, directly or indirectly, an
owner of more than 5% of an Affiliate of any Customer or any supplier of the
Seller, or otherwise involved in any business arrangement or relationship with
the Seller or any Customer or supplier of the Seller, and (ii) no Seller Related
Person or, to the Knowledge of the Seller Parties, any Affiliate or member of
the immediate family of any Seller Related Person, directly or indirectly, owns,
or since December 31, 2013 has owned, any property or right, tangible or
intangible, used by the Seller in the conduct of the Business. Except as set
forth on Schedule 2.18, as of, and after giving effect to the Closing, no
amounts will be payable by the Seller to any of the Seller Parties or by the
Seller to any Seller Related Person.
 
19

--------------------------------------------------------------------------------

 
2.19          Tax Matters.          Seller has filed all Tax Returns that it was
required to file, all such Tax Returns were correct and complete in all respects
and all Taxes owed by Seller (whether or not shown on any Tax Return) have been
paid, except as to the unpaid or disputed Taxes described on Schedule 2.19,
which Seller will pay in full at Closing.  The Seller has not been included in
any consolidated, unitary, or combined Tax Return provided for under the laws of
the United States, any non-US Jurisdiction, or any state or locality with
respect to Taxes for any period for which the statute of limitations has not
expired.  Seller is currently not the beneficiary of any extension of time
within which to file any income Tax Return. The Seller has withheld and paid or
will withhold and pay all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party, and all Forms W-2 and 1099 required
with respect thereto have been properly completed and timely filed. There is no
dispute or claim concerning any Tax Liability of Seller either claimed or raised
by any authority except with regard to the unpaid or disputed Taxes described on
Schedule 2.19, which Seller will pay in full at Closing. No audits or other
administrative Proceedings or court Proceedings are presently pending with
regard to any Taxes or Tax Returns of Seller. No taxing authority is now
asserting any deficiency or claim for Taxes or any adjustment to Taxes with
respect to which Seller may be liable, except such as have been fully paid or
finally settled.  No written claim has ever been made by any taxing authority in
a jurisdiction where Seller does not file Tax Returns that Seller is or may be
subject to taxation by that jurisdiction. There are no tax-sharing, allocation,
indemnification, or similar agreements in effect between Seller, or any
predecessor or Affiliate, on one hand, and any other party (including any Seller
Party), on the other, under which Buyer could become liable for any Taxes or
other claims of any party. The Seller has not granted (and are not subject to)
any waiver or extension that is currently in effect of the period of limitations
for the assessment, collection or payment of any Tax or the filing of any Tax
Return.
 
2.20          Environmental Matters.
 
(a)          The Seller has obtained all Governmental Licenses under
Environmental Laws required for the conduct and operation of the Business and is
in compliance with the terms and conditions contained therein and with all
applicable Environmental Laws.
 
(b)          As to Seller:
 
(i)          there are no Environmental Claims pending or, to the Knowledge of
the Seller Parties, threatened with respect to the Seller Assets or the
Business;
 
(ii)          there is no condition on, at or under any property (including the
air, soil and groundwater) currently or formerly owned, leased or used by Seller
(including off-site waste disposal facilities) or created by Seller’s operations
that would create a Liability with respect to the Seller Assets or the Business
under applicable Environmental Laws;
 
(iii)          there are no past or present actions, activities, circumstances,
events or incidents (including the Release or Handling of any Hazardous
Material) with respect to the Business that would form the basis of an
Environmental Claim or create a Liability with respect to the Seller Assets
under applicable Environmental Laws;
 
20

--------------------------------------------------------------------------------

 
(iv)          there are no underground storage tanks, above ground storage tanks
or drums of Hazardous Materials present on any portion of any property leased or
used by Seller;
 
(v)          the Seller has not caused a Release or otherwise placed any
Hazardous Materials into, on or under the soils, surface water or groundwater
at, on, under or from any portion of any property owned, leased, operated or
used by it; and
 
(vi)          no portion of any structures on any property owned, leased,
operated or used by Seller in the Business contains any asbestos or mold.
 
(c)          No Seller Party has been provided with any site assessments,
compliance audits, environmental studies or similar reports not provided to
Buyer prior to the date hereof relating to (i) the environmental conditions on,
under or about the properties or assets currently owned, leased, operated or
used by Seller or (ii) any Hazardous Materials Handled or Released by Seller or
any other Person on, under, about or from, or otherwise in connection with, any
of the properties or assets currently owned, leased, operated or used by Seller
in connection with the Business.
 
2.21          Orders, Commitments and Returns.  The aggregate of all accepted
and unfilled orders for the sale of merchandise entered into by Seller does not
exceed an amount which can reasonably be expected to be filled in the ordinary
course of business on a schedule which will maintain satisfactory customer
relationships, and the aggregate of all Contracts or commitments for the
purchase of products by Seller does not exceed an amount which is reasonable for
its anticipated volumes of business (all of which orders, Contracts and
commitments were made in the ordinary course of business).  There are no
asserted or un-asserted claims to return merchandise of Seller by reason of
alleged over-shipments, defective merchandise, breach of warranty or otherwise. 
There is no merchandise in the hands of Customers under any understanding that
such merchandise is returnable other than pursuant to the standard returns
policy set forth in the Seller’s Contracts.  No Seller Party Knows or has reason
to believe that the execution and delivery of this Agreement, or the
consummation of the transactions contemplated hereby, will result in any
cancellations or withdrawals of accepted and unfilled orders for Seller’s
merchandise.
 
2.22          Seller Accounts Receivable; Trade Accounts Payable.  The Seller
Accounts Receivable (i) arose through Seller’s bona fide sales of goods or
merchandise to Customers, which have been shipped from and invoiced by Seller to
each Customer within the 60 days preceding the Closing Date, (ii) are not
subject to any dispute, offset, counterclaim or other claim or defense on the
part of the Customer, (iii) are not subject to any return or rejection of the
merchandise in respect of such account receivable which has not been cured or
remedied to the satisfaction of the Customer, and (iv) are evidenced by an
invoice rendered to the Customer. The Trade Accounts Payable have arisen from
bona fide transactions.
 
21

--------------------------------------------------------------------------------

 
2.23          Solvency.  Seller is not now insolvent, and will not be rendered
insolvent by any of the transactions contemplated hereby. In addition,
immediately after giving effect to the transactions contemplated hereby, (a)
Seller will be able to pay its debts as they become due, (b) Seller will have
sufficient capital to conduct its present and proposed business, and (c) Seller
will have assets (calculated at their fair market value) that exceed its
liabilities.
 
2.24          No Brokers.  No Seller Party has any Liability of any kind to any
broker, finder, agent or other Person for any commission, fee or similar
compensation with respect to the transactions contemplated by this Agreement.
 
2.25          No Undisclosed Liabilities  Seller does not have any Liabilities,
except for (i) liabilities reflected or reserved against in the Financial
Statements, and (ii) current Liabilities incurred in the ordinary course of
Seller’s business consistent with past practices since the date of the most
recently delivered Financial Statements.
 
2.26          Full Disclosure.  Neither this Agreement, nor any Schedule,
Exhibit, list, certificate or other instrument and document furnished or to be
furnished by the Seller Parties to Buyer pursuant to this Agreement, contains
any untrue statement of a fact or omits to state any fact required to be stated
herein or therein or necessary to make the statements and information contained
herein or therein not misleading.  None of the Seller Parties has withheld from
Buyer disclosure of any event, condition or fact which any Seller Party Knows,
or has reasonable grounds to know, may have a Material Adverse Effect.
 
2.27          Investor Matters.  Each Stockholder receiving shares of Company
Stock is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.  Each Stockholder is
able to fend for himself, can bear the economic risk of holding Company Stock
subject to the restrictions contained in the Lock-Up Agreement, and has such
knowledge and experience in financial or business matters to permit him to
evaluate the merits and risks of holding Company Stock.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to the Seller Parties as follows:
 
3.1          Organization, Power and Authority. Buyer is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware. Buyer is duly qualified or otherwise authorized to act as
a foreign limited liability company, and is in good standing under the Laws of
every other jurisdiction in which such qualification or authorization is
necessary. Buyer possesses all requisite corporate power and authority necessary
to own and operate its properties, to carry on its business as presently
conducted, to execute and deliver this Agreement and to carry out the
transactions contemplated by this Agreement.
 
3.2          Authorization; No Breach.
 
22

--------------------------------------------------------------------------------

 
(a)          The execution, delivery and performance of this Agreement and all
other Transaction Documents to which Buyer is a party or by which Buyer is bound
have been duly authorized by Buyer. This Agreement constitutes a valid and
binding obligation of Buyer, enforceable in accordance with its terms, and all
Transaction Documents to which Buyer is a party, when executed and delivered by
Buyer in accordance with the terms hereof, shall each constitute a valid and
binding obligation of Buyer, enforceable in accordance with its terms, except
Creditors’ Rights and Equitable Limitations.
 
(b)          The execution, delivery and performance by Buyer of this Agreement
and all other agreements and instruments contemplated hereby to which Buyer is a
party, and the fulfillment of and compliance with the respective terms hereof
and thereof by Buyer, do not (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under (whether
with or without the passage of time, the giving of notice or both), (iii) give
any third party the right to modify, terminate or accelerate any obligation
under, (iv) result in a violation of, or (v) require any authorization, Consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any third party or Government Entity pursuant to, (A) the organizational
documents of Buyer, (B) any Law to which Buyer is subject, or (C) any agreement
or instrument to which Buyer is subject (but specifically excluding the Assumed
Contracts to which Buyer is a party as a result of this Agreement).
 
3.3          Litigation. There are no Proceedings pending or, to the Knowledge
of Buyer, threatened against or affecting Buyer, at law or in equity, or before
any Government Entity, with respect to the transactions contemplated by this
Agreement or which if adversely determined would have an effect on Buyer’s
ability to consummate the transactions contemplated hereby in a timely manner or
perform its obligations hereunder.
 
3.4          Brokerage. There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement to which Buyer (or its
Affiliates) is subject for which any of the Seller Parties could become liable
or obligated.
 
ARTICLE IV.
POST-CLOSING COVENANTS AND AGREEMENTS
 
4.1          Employee Matters and Employee Benefits.
 
(a)          Offers of Employment or Engagement.  Buyer or an Affiliate of Buyer
shall offer to hire or retain as of the Effective Time all of the Stockholders
and Seller Employees identified in Schedule 1.9(a)(iv) on the terms set forth in
their respective Offer Letters.
 
(b)           COBRA.  Following the Closing, Seller shall continue the health
insurance Employee Plan currently in effect with respect to the Business (or
adopt a successor plan) and assume all responsibility for the provision of
health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as amended, to all “M&A qualified
beneficiaries” (within the meaning of Treasury Regulations §54.4980B-9, Q&A-4)
that experience a qualifying event under COBRA prior to or in connection with
the transactions contemplated by this Agreement, including, without limitation,
(i) all Seller Employees not hired by Buyer or its Affiliates at the Closing and
their beneficiaries, and (ii) all other current and former employees of Seller
and its respective Affiliates (not including any Hired Employees employed by
Buyer or its Affiliates as of the Effective Time), and their beneficiaries. 
 
23

--------------------------------------------------------------------------------

 
Seller’s obligation to continue the health insurance Employee Plan currently in
effect pursuant to this Section 4.1 shall continue until such time as any and
all current and former employees of Seller have exhausted their rights to
continue health insurance coverage under COBRA.  Buyer shall not have any
responsibility, Liability or obligation, whether to employees not hired by Buyer
or its Affiliates at the Closing and their beneficiaries, or to other current
and former employees of Seller or its Affiliates (not including any Hired
Employees employed by Buyer as of the Effective Time) with respect to any
notification or provision of health continuation coverage in accordance with the
requirements of COBRA.
 
(c)          No Third-Party Beneficiaries.  No provision in this Article IV
shall be deemed to be an amendment to any Employee Plan, and shall not create
any right in any other Person, including any employees, former employees,
Employee Plan participants, or any beneficiary thereof.
 
4.2          Non-Competition.
 
(a)          Material Inducement.  Each Seller Party hereby acknowledges that
such Seller Party is familiar with Seller’s Trade Secrets and with other
Confidential Information and Trade Secrets pertaining to the Seller Assets and
the Business.  Each Seller Party acknowledges and agrees that Buyer and its
Affiliates would be irreparably damaged if any of the Seller Parties or any of
their Affiliates were to provide services to or otherwise participate in the
business of any Person competing or planning to compete with Buyer or its
Affiliates in a business similar to the Business and that any such competition
by any of the Seller Parties or any of their Affiliates would result in a
significant loss of goodwill by the Business. The Seller Parties further
acknowledge and agree that the covenants and agreements set forth in this
Section 4.2 are a material inducement to Buyer to enter into this Agreement and
to perform its obligations hereunder and that none of Buyer or its Affiliates
would obtain the benefit of the bargain set forth in this Agreement as
specifically negotiated by the Parties if any of the Seller Parties breached the
provisions of this Section 4.2.
 
(b)          Restrictive Covenants. In further consideration of the amounts to
be paid hereunder for the Business and to assure the transfer to the Buyer of
the goodwill and going concern value relating to the Business, each Seller Party
covenants and agrees that such Seller Party will not, and will cause its
Affiliates not to, without the prior written consent of Buyer, (i) engage,
directly or indirectly, in any business competing or planning to compete with
the Business, in all states of the United States, and within any state,
province, or similar geographical region where Seller has conducted Business, or
where Buyer conducts the Business after Closing, and (ii) solicit and serve any
customers of the Business, in each case until the sixth (6th) anniversary of the
Closing.  In addition, each Seller Party agrees that until the sixth (6th)
anniversary of the Closing, such Seller Party shall not (and shall cause its
Affiliates not to) directly, or indirectly through another Person, solicit, hire
or attempt to hire any Hired Employee, or any current employee of Buyer.
 
24

--------------------------------------------------------------------------------

 
(c)          Remedies.  If, at the time of enforcement of any of the covenants
contained in Section 4.2(b) (the “Restrictive Covenants”), a court shall hold
that the duration, scope or area restrictions stated therein are unreasonable
under circumstances then existing, the Parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed and directed
to revise the restrictions contained herein to cover the maximum period, scope
and area permitted by applicable Laws. Each Seller Party has determined and
hereby acknowledges that the Restrictive Covenants are reasonable in terms of
duration, scope and area restrictions and are necessary to protect the goodwill
of the Business and the substantial investment in the Seller Assets and the
Business made by Buyer hereunder.  Each Seller Party further acknowledges and
agrees that the Restrictive Covenants are being entered into by them in
connection with the sale of the Business and the goodwill of the Business.
 
If any of the Seller Parties or any of their Affiliates breaches, or threatens
to commit a breach of, any of the Restrictive Covenants, Buyer or any of its
respective Affiliates shall have the following rights and remedies, each of
which rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to Buyer, or any of its Affiliates, at law or in
equity:


(i)          the right and remedy to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to Buyer and that money damages would not provide an adequate remedy to Buyer;
and
 
(ii)          the right and remedy to require the Seller Parties to account for
and pay over to Buyer or its Affiliates any profits, monies, accruals,
increments or other benefits derived or received by such Person as the result of
any transactions constituting a breach of the Restrictive Covenants from the
date any Seller Party or any Seller Party’s Affiliate was in breach of any of
the Restrictive Covenants.
 
(d)          Buyer shall not be required to post a bond or undertaking as a
condition of obtaining any such remedy.
 
(e)          In the event of any breach or violation by any Seller Party or any
Seller Party’s Affiliate of any of the Restrictive Covenants, the time period of
such covenant shall be tolled until such breach or violation is resolved.
 
4.3          Further Assurances. Following the Closing, each of the Seller
Parties and Buyer shall execute and deliver such further instruments as the
other Party may reasonably request, and shall take such additional action as the
other Party may reasonably request, to effect, consummate, confirm or evidence
the transactions contemplated by this Agreement, including the transfer to Buyer
of the Acquired Assets, and Seller shall execute such documents provided by
Buyer as may be necessary to assist Buyer in preserving or perfecting its rights
in the Acquired Assets.
 
25

--------------------------------------------------------------------------------

 
4.4          Confidentiality.
 
(a)          The Parties acknowledge and agree that certain information relating
to the Parties is confidential (“Confidential Information”).  Confidential
Information includes (i) all of the terms and conditions of this Agreement and
any of the other Transaction Documents, (ii) all information regarding the
Seller Parties disclosed to Buyer or learned by Buyer during Buyer’s due
diligence of Seller and all information regarding Buyer disclosed to or learned
by the Seller Parties during the Parties’ negotiations, and (iii) any
information relating to the negotiations between the Parties, including, without
limitation, offers and counteroffers regarding the terms and conditions of this
Agreement and the Transaction Documents which do and do not ultimately form part
of the final executed versions of the Transaction Documents.  The Parties
further acknowledge and agree that Confidential Information also includes (A)
financial, accounting and Tax information, including, without limitation,
earnings, sales, financial projections and other similar information, (B)
internal policies and procedures, marketing strategies and pricing information,
(C) sources of supplies and terms of suppliers, (D) information relating to
business practices, (E) personnel information, (F) information relating to
litigation or possible litigation and (G) information relating to the Seller
Intellectual Property.
 
(b)          The Parties shall treat all Confidential Information as strictly
confidential and proprietary, shall not disclose such Confidential Information
except to Representatives (as that term is defined below) who agree to maintain
such information in confidence, and shall comply in all material respects with
all Laws protecting such Confidential Information from unauthorized disclosure.
A Party who discloses Confidential Information to its Representative shall
notify the Representative that the use and disclosure of such Confidential
Information is restricted under this Agreement, and the disclosing Party shall
be liable for any breach of this Section 4.4 caused by its Representative.  The
Parties further agree not to take any action which would cause all or any
portion of the Confidential Information which is privileged to lose such
protection.  Each Party shall implement such systems and controls as may be
reasonably necessary to ensure that it and each of its officers, directors,
Affiliates, agents, Representatives and employees comply with the
confidentiality provisions of this Agreement.  Each Party further agrees, if and
to the extent permitted by applicable Law, to notify the other Parties
immediately in writing of any Known attempt or effort by any third party to
obtain information or documents that comprise a part of the Confidential
Information, including, without limitation, receipt of a subpoena or request for
information or documents, to permit such other Parties, at their own expense, to
seek a protective order or otherwise defend against such disclosure or delivery.
For purposes of this Section 4.4(b), the term “Representatives”, when used in
reference to a Party, means and refers to that Party’s employees, agents,
independent contractors, legal and financial advisors, lenders and other
potential debt and equity partners who have a need to know such Confidential
Information or who are consulted in evaluating or advising on the transactions
contemplated under this Agreement or carrying out the terms hereof, or
accounting for, for accounting, taxation or similar purposes, the considerations
paid or received hereunder.
 
26

--------------------------------------------------------------------------------

 
(c)          Notwithstanding any terms herein to the contrary, information shall
not be considered Confidential Information if such information (i) was available
to the public prior to the time of disclosure to the receiving Party, (ii)
becomes available to the public as a result of action by Persons other than the
receiving Party, (iii) was rightfully in a Party’s possession prior to receipt
of such information from the other Party hereto, (iv) was obtained by the
receiving Party from a third party not Known by the receiving Party to be under
any obligation not to so disclose, or (iv) is information which the receiving
Party can document was independently developed by such Party.
 
(d)          If, for any reason, the terms of this Section 4.4 conflict with any
other confidentiality agreement to which any Party is subject for the benefit of
the other Parties, including, but not limited to, the Confidentiality Agreement,
all such conflicts shall be resolved by giving the maximum confidentiality
protections to the Confidential Information.
 
(e)          This Section 4.4 shall survive the Closing.
 
4.5          Transfer Taxes. All sales, use, transfer, real property transfer,
value added, recording, registration, notary, stamp, stamp duty or similar Taxes
and fees, and all recording costs, arising out of the transfer of the Acquired
Assets pursuant to this Agreement and all costs and expenses incurred in
connection with the transferring and recording of title to the Acquired Assets
(collectively, the “Transfer Taxes”) shall be the responsibility of the Seller
Parties.  The Tax Returns relating to such Transfer Taxes shall be timely
prepared by the Seller Representative, which shall provide copies of such Tax
Returns to Buyer within ten (10) days of filing such Tax Returns.
 
4.6          Misdirected Payments. Following the Closing, to the extent that
Buyer receives any checks, cash or other form of payment that is the property of
the Seller Parties, Buyer shall promptly return the same to the Seller
Representative. Following the Closing, to the extent that any Seller Party
receives any checks, cash or other form of payment that is the property of Buyer
after the Effective Time, such Seller Party, shall promptly return the same to
Buyer.
 
4.7          Consents to Assign Contracts. Notwithstanding anything herein to
the contrary, this Agreement shall not constitute an agreement to assign any
Assumed Contract, claim or other right if the assignment or attempted assignment
thereof without the Consent of another Person would (i) constitute a breach
thereof or adversely affect the Business; (ii) be ineffective or render the
Assumed Contract void or voidable, or (iii) materially affect Seller’s rights
thereunder so that Buyer would not in fact receive all such rights. In any such
event, Seller shall cooperate in any reasonable arrangement designed to provide
for Buyer the benefits under any such Assumed Contract, claim or right,
including enforcement of any and all rights of Seller, as applicable, against
the other Person arising out of the breach or cancellation by such other Person
or otherwise; provided, that Buyer shall reimburse Seller for its reasonable and
documented third-party costs. After the Closing, except as otherwise requested
by Buyer in writing, Buyer and Seller shall continue to use reasonable best
efforts to obtain the Consent to the assignment of such Assumed Contract, claim
or right.
 
27

--------------------------------------------------------------------------------

 
4.8          Payment of Excluded Liabilities.  On and after the Closing Date,
the Seller Parties shall pay and discharge when due, all of the Excluded
Liabilities, including, but not limited to, all of the debts and Liabilities
arising in connection with the ownership or operation of the Acquired Assets and
the Business prior to the Effective Time, whether or not the claim with respect
thereto has been asserted on or prior to the Effective Time, other than the
Assumed Liabilities. If any Excluded Liabilities are not so paid or provided
for, or if Buyer reasonably determines that failure to make any payments will
impair Buyer’s use or enjoyment of the Acquired Assets or conduct of the
Business, Buyer may at any time after the Closing Date elect to make all such
payments directly (but shall have no obligation to do so) and will be promptly
reimbursed by the Seller Parties for such payments.
 
4.9          Bulk Sales.  Each of the Parties hereby waives compliance with any
applicable “bulk sales law” or other similar Law.
 
4.10          Books and Records.
 
(a)          In order to facilitate the resolution of any claims made against or
incurred by the Seller Parties prior to the Closing, or for any other reasonable
purpose, for a period of three (3) years after the Closing, Buyer shall:
 
(i)          retain the books and records (including personnel files) relating
to periods prior to the Closing in a manner reasonably consistent with the prior
practices of the Business; and
 
(ii)          upon reasonable notice, afford any of the Seller Parties
reasonable access (including the right to make, at such Seller Party’s expense,
photocopies), during normal business hours, to such books and records.
 
(b)          In order to facilitate the resolution of any claims made by or
against or incurred by Buyer after the Closing, or for any other reasonable
purpose, for a period of three (3) years following the Closing, the Seller
Parties shall:
 
(i)          retain the books and records (including personnel files) of the
Business and its operations for periods prior to the Closing; and
 
(ii)          upon reasonable notice, afford Buyer and its Affiliates reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such books and records.
 
(c)          None of the Parties shall be obligated to provide the other Parties
with access to any books or records (including personnel files) pursuant to this
Section 4.10 where such access would violate any Law.
 
28

--------------------------------------------------------------------------------

 
4.11          Restrictions on Seller Dissolution.  Seller shall maintain its
corporate existence and good standing in its jurisdiction of formation, and
shall not take any actions to dissolve, until the later to occur of (i) the date
that is two years and one day following the Closing Date; and (ii) the date that
there are no unresolved indemnification claims brought by Buyer under Article V.
 
4.12          Certain Activities.  Notwithstanding anything to the contrary set
forth herein, the Parties acknowledge and agree that, for accounting purposes,
the Business is effectively being acquired for the benefit and the burden of the
Buyer as of the Effective Time.  Accordingly, all cash collected by the Business
after the Effective Time shall be the property of Buyer and all expenses that
are Assumed Liabilities (which, for purposes of clarification, includes all
expenses incurred by the Business in the ordinary course after the Effective
Time) shall constitute Buyer’s obligations.  Further, the Buyer and Seller agree
that they shall account for and reconcile all cash collected and expenses paid
by Seller on behalf of the Buyer after the Effective Time and on or prior to the
Closing that is included in the Actual Working Capital, and remit to the Buyer
or Seller, as applicable, the net amount of such cash and expenses as soon as
practicable after the Closing. For purposes of clarification, the Parties agree
and acknowledge that any checks with respect to the Business written prior to
the Effective Time shall be an Excluded Liability and the responsibility of
Seller regardless of whether such checks clear after the Effective Time.
                             

ARTICLE V.
INDEMNIFICATION
 
5.1          Survival.The representations and warranties contained in Section
2.1 (Organization and Power), Section 2.2 (Authorization; Capacity of Individual
Sellers), Section 2.3 (Non-Contravention), Section 2.7 (Assets), Section 2.13
(Intellectual Property), Section 2.19 (Tax Matters), Section 2.20 (Environmental
Matters), Section 3.1 (Organization, Power and Authority), and Section 3.2
(Authorization; No Breach) (collectively, the “Fundamental Representations”)
shall survive the Closing for the maximum time-period permissible pursuant to
any applicable statute of limitations for claims or counterclaims arising from
or relating to alleged facts that would constitute a breach of the applicable
Fundamental Representation. Covenants that require performance after the Closing
shall survive until fully performed; provided, however, that such expiration
shall not affect the Parties’ rights and obligations as to any claims asserted
prior to such time.  Other than the Fundamental Representations, all of the
other representations and warranties of the Parties made pursuant to this
Agreement or in the Transaction Documents shall survive for eighteen (18) months
following the Closing; provided, however, that such expiration shall not affect
the Parties’ rights and obligations as to any claims asserted prior to such
time.  An Indemnified Party may not assert any new claim for indemnification
with respect to a representation of a Party hereto after the relevant survival
period has expired.
 
5.2          Indemnification
 
29

--------------------------------------------------------------------------------

 
(a)          Indemnification by the Seller Parties. Subject to the limitations
set forth in this Article V, from and after the Closing, each of the Seller
Parties shall jointly and severally indemnify, defend and hold harmless Buyer
and its directors, officers, employees, shareholders, members, partners, agents,
Affiliates, successors and assigns (each such foregoing Person a “Buyer
Indemnitee” and collectively, the “Buyer Indemnitees”) from and against any
Losses Buyer Indemnitees may suffer, sustain or become subject to (“Buyer
Indemnifiable Losses”) arising out of, in connection with or resulting from:
 
(i)          any failure of any representation or warranty made by the Seller
Parties in this Agreement to be true and correct in all respects (without giving
effect to any materiality, Material Adverse Effect, Knowledge, or similar
qualifications);
 
(ii)          any nonfulfillment or breach of any covenant, agreement or
obligation to be performed by the Seller Parties pursuant to this Agreement;
 
(iii)          the Excluded Liabilities;
 
(iv)          the Excluded Assets; or
 
(v)          the ownership and operation of the Acquired Assets and the Business
prior to the Effective Time.
 
(b)          Indemnification by Buyer.  Subject to the limitations set forth in
this Article V, from and after the Closing, Buyer shall indemnify, defend and
hold harmless Seller and other Seller Parties, and their respective directors,
officers, employees, shareholders, members, partners, agents, Affiliates,
successor and assigns (each such foregoing Person a “Seller Indemnitee” and
collectively, the “Seller Indemnitees”; each Buyer Indemnitee and each Seller
Indemnitee, as the context requires, are each sometimes referred to herein as an
“Indemnified Party”) from and against any Losses the Seller Indemnitees may
suffer, sustain or become subject to (“Seller Indemnifiable Losses”), arising
out of, in connection with or resulting from:
 
(i)          any failure of any representation or warranty made by Buyer in this
Agreement to be true and correct in all respects (without giving effect to any
materiality, Material Adverse Effect, Knowledge, or similar qualifications);
 
(ii)          any nonfulfillment or breach of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement;
 
(iii)          the Assumed Liabilities; or
 
(iv)          the ownership and operation of the Acquired Assets and the
Business by Buyer from and after the Effective Time.
 
30

--------------------------------------------------------------------------------

 
5.3          Limits on Indemnification.
 
(a)          The Seller Parties shall not have any obligation to indemnify Buyer
Indemnitees with respect to any Buyer Indemnifiable Losses arising under Section
5.2(a)(i) until Buyer Indemnitees first have suffered aggregate Buyer
Indemnifiable Losses in excess of $25,000 (the “Seller Indemnification Basket”)
(at which point, subject to the limitations set forth in this Article V, the
Seller Parties shall indemnify Buyer Indemnitees for all such Buyer
Indemnifiable Losses including the Seller Indemnification Basket). Amounts
finally paid to Buyer pursuant to the Post-Closing Adjustment will not count
toward calculation of the Seller Indemnification Basket. The limitations of this
Section 5.3(a) shall not apply to any Losses arising out of, in connection with
or resulting from a breach of a Fundamental Representation by any Seller Party.
 
(b)          Any claim by any Buyer Indemnitee for Buyer Indemnifiable Losses
arising from Section 5.2 shall first be made against the Escrow Amount, if
applicable, and then directly against any of the Seller Parties.  After the
Escrow Amount is exhausted or any non-exhausted portion thereof is paid to the
Seller Parties, Buyer shall have the right to set off against the Earn-Out
Amount and shall also have direct recourse against each of the Seller Parties,
jointly and severally, with respect to claims for indemnification or claims
related to the Post-Closing Adjustment.
 
(c)          Buyer shall not have any obligation to indemnify Seller Indemnitees
with respect to any Seller Indemnifiable Losses arising under Section 5.2(b)(i)
until Seller Indemnitees have first suffered aggregate Seller Indemnifiable
Losses in excess of $25,000 (the “Buyer Indemnification Basket”) (at which
point, subject to the limitations set forth in this Article V, Buyer shall
indemnify Seller Indemnitees for all such Seller Indemnifiable Losses, including
the Buyer Indemnification Basket). Notwithstanding the foregoing, the provisions
respecting the Buyer Indemnification Basket shall not apply to or excuse or
otherwise diminish Buyer’s obligations to pay any portion of the Total Purchase
Price due to Seller under this Agreement. The limitations of this Section 5.3(c)
shall not apply to any Losses arising out of, in connection with or resulting
from a breach of a Fundamental Representation by Buyer.
 
(d)          Notwithstanding anything to the contrary contained herein, the
aggregate Liability of Buyer for Seller Indemnifiable Losses arising under
Section 5.2(b)(i) from a breach of a representation or warranty, other than the
representations and warranties contained in Section 3.1 or Section 3.2, shall
not exceed the Total Purchase Price.
 
(e)          An Indemnified Party shall, at the Indemnifying Party’s request,
cooperate in the defense of any matter subject to indemnification hereunder at
the Indemnifying Party’s expense.
 
(f)          Notwithstanding any provision to the contrary, nothing in this
Agreement shall limit or restrict any Indemnified Party’s right to maintain or
recover any damages caused by or resulting from fraudulent or intentional
misrepresentation with respect to any of the representations or warranties
contained herein or willful misconduct on the part of any other Party hereto.
 
31

--------------------------------------------------------------------------------

 
(g)          The Parties shall treat any payments made pursuant to this Article
V as an adjustment to the Total Purchase Price for Tax purposes, unless a final
determination causes such payment not to be treated as an adjustment to the
Total Purchase Price for Tax purposes.
 
(h)          The amount payable by the Indemnifying Party to the Indemnified
Party under this Article V as a result of, or in connection with, any Losses
shall be reduced by any insurance proceeds (other than proceeds from
self-insurance or fronted insurance programs) realized and actually received by
the Indemnified Party in respect of such Losses, net of any premiums with
respect to, and reasonable costs of realizing, such insurance proceeds and any
resulting increase in applicable future insurance premiums specifically
attributable to such Losses. The Indemnified Party shall use its commercially
reasonable efforts to recover under insurance policies for any such Losses. If
such insurance proceeds are actually received by an Indemnified Party after the
date on which the Indemnifying Party pays such indemnification claim to the
Indemnified Party, the Indemnified Party shall, no later than forty five (45)
Business Days after receipt of such insurance proceeds, reimburse the
Indemnifying Party in an amount equal to such insurance proceeds (but in no
event an amount greater than the related Loss theretofore paid to the
Indemnified Party by the Indemnifying Party).
 
5.4          Matters Involving Third Parties.
 
(a)          Promptly after receipt by an Indemnified Party of notice of the
commencement of any claim by a third party against it, such Indemnified Party
will, if a claim is to be made against an Indemnifying Party, give prompt notice
to the Indemnifying Party of the commencement of such claim, but the failure to
notify the Indemnifying Party will not relieve the Indemnifying Party of any
Liability that it may have to any Indemnified Party, except to the extent that
the Indemnifying Party demonstrates that the defense of such Proceeding is
materially prejudiced by the Indemnified Party’s failure to give such notice.
 
(b)          If any claim referred to in Section 5.4(a) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of such third-party claim, the Indemnifying Party will, unless the
claim involves Taxes, be entitled to participate in such third-party claim and,
to the extent that it desires, to assume the defense of such third-party claim
with counsel satisfactory to the Indemnified Party unless (i) the Indemnifying
Party is also a party to such third-party claim and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such third-party claim and
provide indemnification with respect to such third-party claim.  After notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense of such third-party claim, the Indemnifying Party shall not, as long
as it diligently conducts such defense, be liable to the Indemnified Party under
this Article V for any fees of other counsel or any other expenses with respect
to the defense of such third-party claim that are subsequently incurred by the
Indemnified Party in connection with the defense of such third-party claim,
other than reasonable costs of investigation. If the Indemnifying Party assumes
the defense of a third-party claim:  (i) it will be deemed for purposes of this
Agreement that the claims made in that third-party claim are within the scope of
and subject to indemnification; (ii) no compromise or settlement of such claims
may be effected by the Indemnifying Party without the Indemnified Party’s
consent unless (A) there is no finding or admission of any violation of Laws or
any violation of the rights of any Person and no effect on any other claims that
may be made against the Indemnified Party, (B) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party, and (C) the
Indemnified Party is fully released from such claim; and (iii) the Indemnified
Party will have no Liability with respect to any compromise or settlement of
such claims effected without its consent, such consent not to be unreasonably
withheld or delayed. 
 
32

--------------------------------------------------------------------------------

 
If notice is given to an Indemnifying Party of the commencement of any
third-party claim and the Indemnifying Party does not, within twenty (20) days
(or, if earlier, by the tenth (10th) day preceding the day on which an answer or
other pleading must be served in order to prevent judgment by default in favor
of the Person asserting the claim) after the Indemnified Party’s notice is
given, give notice to the Indemnified Party of its election to assume the
defense of such third-party claim, the Indemnifying Party will be bound by any
determination made in such third-party claim.  If the Indemnified Party assumes
control of the defense of a third-party claim, the Indemnifying Party shall pay
the costs and expenses of such defense, including reasonable attorney’s fees.
 
(c)          Notwithstanding the foregoing, if an Indemnified Party demonstrates
that there is a reasonable probability that a third-party claim may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the Indemnifying Party, assume the exclusive right to
defend, compromise or settle such third-party claim, but the Indemnifying Party
will not be bound by any determination of a third-party claim so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld or delayed).
 
5.5          Right to Offset.  Upon written notice to the Seller Parties, Buyer
may offset any Loss to which it is entitled to indemnification under this
Article V against amounts otherwise payable to the Seller Parties, including,
without limitation, any portion of the Earn-Out Amount.  The exercise of such
right of offset by Buyer in good faith, whether or not ultimately determined to
be justified, will not constitute an event of default under this Agreement or
any other agreement, including the Escrow Agreement or the Earn-Out Agreement.
If after Buyer exercises such right of offset, a court having jurisdiction over
the matter finally determines that such exercise of Buyer’s offset rights was
not justified, Buyer shall repay any portion of the offset amount that is
determined belongs to a Seller Party within 5 days following such final
determination.  Neither the exercise of nor the failure to exercise such right
of offset will constitute an election of remedies or limit Buyer in any manner
in the enforcement of any other remedies that may be available to it.
 
5.6          Investigation.  The right to indemnification, reimbursement or
other remedy based on the representations, warranties, covenants and obligations
of the Parties hereunder will not be affected by any investigation conducted
with respect to, or any Knowledge acquired (or capable of being acquired) about
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation.
 
33

--------------------------------------------------------------------------------



ARTICLE VI.
MISCELLANEOUS
 
6.1          Fees and Expenses. Except as specifically set forth in this
Agreement, each Party to this Agreement shall pay its own costs and expenses
incurred in connection with the negotiation, preparation and execution of the
Transaction Documents, the other agreements referred to therein, and the
consummation of the transactions contemplated hereby and thereby.
 
6.2          Press Release and Announcements. None of the Parties hereto shall,
and each shall cause its Affiliates not to, issue any press releases or make any
public announcement with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other Parties
hereto. Notwithstanding the foregoing, any such press release or public
announcement may be made if required by applicable Law or a securities exchange
rule and the contents of any such press release or public announcement shall be
contemporaneously provided by the Party making same to the other Parties.
 
6.3          Remedies. All rights and remedies under this Agreement are
cumulative and non-exclusive, and may be exercised singularly or concurrently.
 
6.4          Consent to Amendments; Waivers. This Agreement may only be amended,
or a provision waived, in a signed writing, executed by each of the Parties
hereto affected by such amendment or waiver. No course of dealing between or
among the Parties hereto shall be deemed effective to modify, amend or discharge
any part of this Agreement or any rights or obligations of any such Party or
such holder under or by reason of this Agreement.
 
6.5          Successors and Assigns. This Agreement and all covenants and
agreements contained herein and rights, interests or obligations hereunder, by
or on behalf of any of the Parties hereto, shall bind and inure to the benefit
of the respective successors and permitted assigns of the Parties hereto whether
so expressed or not, except that neither this Agreement nor any of the covenants
and agreements herein or rights, interests or obligations hereunder may be
assigned or delegated by the Seller Parties without the prior written consent of
Buyer, and neither this Agreement nor any of the covenants and agreements herein
or rights, interests or obligations hereunder may be assigned or delegated by
Buyer without the prior written consent of the Seller Representative.
 
6.6          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance is held to be prohibited by,
illegal or unenforceable under applicable Law or rule in any respect by a court
of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
 
34

--------------------------------------------------------------------------------

 
6.7          Counterparts. This Agreement may be executed by one or more of the
Parties on any number of separate counterparts (including by facsimile or other
electronic means), any one of which need not contain the signatures of more than
one Party, but all such counterparts taken together shall constitute one and the
same agreement.
 
6.8          Descriptive Headings; Interpretation. The headings and captions
used in this Agreement and the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized terms used in any Schedule or
Exhibit and not otherwise defined therein shall have the meanings set forth in
this Agreement.  The use of the word “including” herein shall mean “including
without limitation.”
 
6.9          Entire Agreement. This Agreement and the agreements and documents
referred to herein contain the entire agreement and understanding among the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings (other than the Confidentiality Agreement),
whether written or oral, relating to such subject matter in any way. Except as
expressly set forth in this Agreement (or as set forth in any certificate
delivered pursuant to this Agreement), no Party hereto has made any
representations or warranties of any kind to any other Party hereto with respect
to the transactions contemplated hereby and none shall be implied.
 
6.10        No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their permitted successors and assigns.  Nothing
herein, expressed or implied, shall give or be construed to give any Person
(including any Hired Employee), other than the Parties hereto and such permitted
successors and assigns, any legal or equitable rights hereunder.
 
6.11        Schedules and Exhibits. All Annexes, Schedules and Exhibits referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.
 
6.12        Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Schedules and
Exhibits hereto shall be governed by, and construed in accordance with, the Laws
of the State of New York without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of New York. In furtherance of the foregoing, the internal
Law of the State of New York shall control the interpretation and construction
of this Agreement (and all Schedules and Exhibits hereto), even though under
that jurisdiction’s choice of law or conflict of law analysis, the substantive
Law of some other jurisdiction would ordinarily apply.
 
6.13        Venue.          The Parties irrevocably submit to the exclusive
jurisdiction of any New York State or U.S. Federal Court located in New York
County over any Proceeding arising out of or in connection with this Agreement
or any Transaction Document. The Parties hereby irrevocably agree that all
claims in respect of any such Proceeding may be held and determined in such New
York State or Federal Court.
 
35

--------------------------------------------------------------------------------

 
The Parties agree that a final judgment in any such Proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law. The Parties hereby waive, to the fullest
extent permitted by Law, any objection they may have to the laying of venue in
any such court, and any objection to any Proceeding in any such court on the
basis of an inconvenient forum or that the venue of the Proceeding is improper.
The Parties hereby further waive service of process, and consent to process
being served in any such Proceedings by mailing of copies thereof by certified
or registered mail, return receipt requested, or dispatched through a reputable
overnight courier service, addressed to the Parties at their respective
addresses appearing in this Agreement, and agree that such service shall
constitute good and sufficient service of process and notice thereof. If Buyer
assigns any of its rights under this agreement to one or more permitted assigns,
Buyer shall in connection with such assignment obtain and deliver to the Seller
Representative the written agreement of each such permitted assign to the
agreements set forth in this Section 6.13.
 


6.14        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO IN
CONNECTION WITH THE SUBJECT MATTER HEREOF.
 
6.15        Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, five
(5) Business Days after being sent by U.S. First Class mail (postage prepaid),
or one (1) Business Day after dispatch to a reputable overnight courier service
(charges prepaid). Such notices, demands and other communications shall be sent
to Buyer and the Seller Parties at the addresses indicated below or to such
other address or to the attention of such other Person as the recipient party
has specified by prior written notice to the sending party. All notices, demands
and other communications hereunder may be given by any other means (including
telecopy or electronic mail), but shall not be deemed to have been duly given
unless and until it is actually received by the intended recipient.
 
Buyer:


Fells Point, LLC
c/o The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, CT 06877
Attn: Alexandros Aldous, Esq.
 
36

--------------------------------------------------------------------------------

                
Seller Parties:


Fells Point Wholesale Meats, Inc.
2730 Wilmarco Avenue
Baltimore, MD 21223
Attention: Erik Oosterwijk


With a copy (which shall not constitute Notice) to:


Thomas & Libowitz, P.A.
100 Light Street, Suite 1100
Baltimore, Maryland 21202
Attn:  Robert A. Snyder, Jr., Esquire


6.16        No Strict Construction. The Parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any Party hereto by virtue of the
authorship of any of the provisions of this Agreement.
 
6.17        Seller Representative. The Seller Parties hereby appoint Erik
Oosterwijk, as the Seller Representative (the “Seller Representative”), to act
as agent for and on behalf of each Seller Party to give and receive notices and
communications, to agree to, negotiate and enter into, on behalf of the Seller
Parties, amendments, consents and waivers under this Agreement pursuant to the
terms set forth herein, to make and receive payments on behalf of the Seller
Parties pursuant to the terms set forth herein, to take such other actions as
authorized by this Agreement, and to take all actions necessary or appropriate
in the judgment of the Seller Representative for the accomplishment of the
foregoing. If at any time the Seller Representative resigns, dies or becomes
incapable of acting, the Seller Parties shall choose another person to act as
the Seller Representative under this Agreement. The Seller Indemnitees may not
make a claim for indemnity against Buyer pursuant to this Agreement except
through the Seller Representative. Once the Seller Representative has initiated
such a claim for indemnity, the Seller Representative may enforce, prosecute and
settle such claim without further directions from the Seller Indemnitees, and
all acts and decisions of the Seller Representative in connection with such
matter shall be binding on all the Seller Indemnitees. No bond shall be required
of the Seller Representative, and the Seller Representative shall receive no
compensation for services provided hereunder. Notices or communications to or
from the Seller Representative shall constitute notice to or from each Seller
Party.
 
(a)          The Seller Representative will be entitled to engage such counsel,
experts and other agents as the Seller Representative deems necessary or proper
in connection with performing the Seller Representative’s obligations hereunder,
and will be promptly reimbursed by the Seller Parties for all reasonable
expenses, disbursements and advances incurred by the Seller Representative in
such capacity upon demand. Each Seller Party shall indemnify and hold harmless
the Seller Representative pro rata based upon such Seller Party’s pro rata share
of the equity interests in the Seller as of the Closing Date, from any and all
Losses that are incurred by the Seller Representative as a result of actions
taken, or actions not taken, by the Seller Representative herein, except to the
extent that such Losses arise from the gross negligence or willful misconduct of
the Seller Representative. The Seller Representative shall not be liable to the
Seller Parties for any act done or omitted hereunder as the Seller
Representative, excluding acts which constitute gross negligence or willful
misconduct.
 
37

--------------------------------------------------------------------------------

 
(b)          A decision, act, consent or instruction of the Seller
Representative in respect of any action under this Agreement shall constitute a
decision of all of the Seller Parties and shall be final, binding and conclusive
upon each such Seller Party and Buyer may rely upon any decision, act, consent
or instruction of the Seller Representative hereunder as being the decision,
act, consent or instruction of each and every such Seller Party. Buyer is hereby
relieved from any Liability to any Person (including any Seller Party) for any
acts done by the Buyer in accordance with such decision, act, consent or
instruction of the Seller Representative.
 
(Signature Pages Follow)
 
 
 
 
 
 
 
 
 
 
 
38

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date first written above.
 
                                       

BUYER:
     
FELLS POINT, LLC
 
  by Fells Point Holdings, LLC, Sole Member and Manager
  by Chefs’ Warehouse Parent, LLC, Sole Member and Manager
               
By:
  
/s/ Alexandros Aldous
 
Name:
Alexandros Aldous
 
Title:
General Counsel and Corporate Secretary
               
SELLER:
         
FELLS POINT WHOLESALE MEATS, INC.
               
By:
  
/s/ Erik M. Oosterwijk
 
Name:
Erik M. Oosterwijk
 
Title:
President
         

                             
                    

STOCKHOLDERS OF FELLS POINT WHOLESALE MEATS, INC.:
           
By:
/s/ Erik M. Oosterwijk
   
Erik M. Oosterwijk
             
By:
/s/ Leendert H. Pruissen
   
Leendert H. Pruissen
       



 
 
 
 
[Signature Page to Asset Purchase Agreement]
                           

--------------------------------------------------------------------------------

              
Annex A


Definitions & Interpretation


Interpretation of the Transaction Documents shall be governed by the following
rules of construction: (a) words in the singular shall be held to include the
plural and vice versa, and words of one gender shall be held to include the
other gender as the context requires; (b) references to the terms Article,
Section, paragraph, Exhibit and Schedule are references to the Articles,
Sections, paragraphs, Exhibits and Schedules of this Agreement unless otherwise
specified; and (c) the terms “hereof”, “herein”, “hereby”, “hereto”, and
derivative or similar words refer to this entire Agreement, including the
Schedules and Exhibits hereto.
 
For the purposes this Agreement, the following terms have the meanings set forth
below:
 
“Acquired Assets” is defined in Section 1.2.
 
“Acquired Intellectual Property” is defined in Section 1.2(d).
 
“Acquired Inventory” is defined in Section 1.2(a).
 
“Actual Working Capital Statement” is defined in Section 1.5(c).
 
“Actual Working Capital” is defined in Section 1.5(c).
 
“Adjusted EBITDA” means an amount equal to the sum (without duplication) of net
income attributable to Buyer’s operation of the Business after Closing, plus
interest expense, income tax expense, and depreciation and amortization expense.
Adjusted EBITDA shall be determined using a methodology consistent with that
used by Seller in preparing the Financial Statements, except where Seller’s past
practices, methodologies, or procedures are not in accordance with GAAP as
applied by Buyer in preparation of its publicly reported financial statements,
and shall be reduced for any reasonable costs of Buyer and Parent attributable
to Buyer’s operation of the Business after Closing.
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
 
“Agreement” is defined in the preamble.
 
“Allocation” is defined in Section 1.7.
 
“Annual Financial Statements” is defined in Section 2.4.
 
“Assumed Contracts” is defined in Section 1.2(f).
 
A-1

--------------------------------------------------------------------------------

 
“Assumed Liabilities” is defined in Section 1.4(a).
 
“Base Purchase Price” is defined in Section 1.5(a).
 
“Bill of Sale and Assignment and Assumption Agreement” is defined in Section
1.9(a)(iii).
 
“Business” means the business conducted by the Seller immediately prior to the
signing of this Agreement, including, but not limited to, the sale and
distribution of food products and other items sold for use by the Seller’s
customers.
 
 “Business Day” means each day which is not a day on which banking institutions
in the city of New York, New York are authorized or obligated by Law or
executive order to close.
 
 “Buyer Indemnifiable Losses” is defined in Section 5.2(a).
 
“Buyer Indemnification Basket” is defined in Section 5.3(c).
 
“Buyer Indemnitee” or “Buyer Indemnitees” is defined in Section 5.2(a).
 
“Buyer” is defined in the preamble.
 
“Closing Cash Consideration” is defined in Section 1.5(a).
 
“Closing Stock Consideration” is defined in Section 1.5(a).
 
“Closing Date” is defined in Section 1.8.
 
“Closing Statement” is defined in Section 1.9(a)(i).
 
“Closing” is defined in Section 1.8.
 
“Closing Date Adjustment Amount” is defined in Section 1.5(b).
 
“Closing Date Working Capital” is defined in Section 1.5(b).
 
“COBRA” is defined in Section 4.1(b).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidential Information” is defined in Section 4.4(a).
 
“Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement, dated January 29, 2016, by and between Buyer and Seller.
 
“Consent” means any approval, consent, license, permit, ratification, waiver or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Government Entity or third party or pursuant to any
applicable Law, and all consents and approvals of third parties necessary to
prevent any conflict with, violation or breach of, or default under, or any
right of termination or buy-out by any third party, cancellation, amendment or
acceleration of any obligation or the loss of any benefit under, any Contracts.
 
A-2

--------------------------------------------------------------------------------

 
“Contract” means any written or oral loan or credit agreement, note, bond,
debenture, indenture, mortgage, guarantee, deed of trust, lease, franchise,
permit, authorization, license, contract, instrument, supplier agreement,
employee benefit plan or practice or other binding agreement, obligation,
arrangement, understanding or commitment.
 
“Creditors’ Rights and Equitable Limitations” is defined in Section 2.2.
 
“Customers” means those Persons to which Seller has sold any food products at
any time, whether or not such Person is a current customer of Seller.
 
“Earn-Out Agreement” means the earn-out agreement in the form of Exhibit A, by
and among the Parties.
 
“Earn-Out Amount” means the aggregate consideration payable to the Seller
Parties, when and if earned pursuant to the Earn-Out Agreement.
 
“Effective Time” is defined in Section 1.8.
 
“Employee Plans” is defined in Section 2.14(a).
 
“Environmental Claim” means any Proceeding, notice, letter, demand or request
for information (in each case in writing) by any Person alleging potential
Liability (including potential Liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries or penalties) arising out of, based on or resulting from any
violation of Environmental Laws or the Release, emission or presence of any
Hazardous Material at any location.
 
“Environmental Laws” shall mean any and all Laws promulgated, approved or
entered thereunder by any Government Entity, including requirements of common
law, relating to pollution or the protection, cleanup or restoration of the
environment, or to human health or safety, including the Federal Clean Air Act,
the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act,
the Federal Comprehensive Environmental Response, Compensation, and Liability
Act, the Federal Occupational Safety and Health Act and the Federal Toxic
Substances Control Act.
 
“ERISA Affiliate” is defined in Section 2.14(b).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Account” is defined in Section 1.6.
 
“Escrow Agent” means U.S. Bank National Association.
 
A-3

--------------------------------------------------------------------------------

 
“Escrow Agreement” is defined in Section 1.6.
 
“Escrow Amount” is defined in Section 1.6.
 
“Estimated Working Capital Statement” is defined in Section 1.5(b).
 
“Estimated Working Capital” is defined in Section 1.5(b).
 
“Excluded Assets” is defined in Section 1.3.
 
“Excluded Contracts” is defined in Section 1.3(e).
 
“Excluded Liabilities” is defined in Section 1.4(b).
 
“FDA Act” is defined in Section 2.6.
 
“Financial Statements” is defined in Section 2.4.
 
“Fundamental Representations” is defined in Section 5.1.
 
“GAAP” means United States generally accepted accounting principles consistently
applied, as in effect from time to time.
 
“Government Entity” means individually, and “Government Entities” means
collectively, the United States of America or any other nation, any state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government,
including any court, in each case having jurisdiction over any of the Parties.
 
“Governmental License” means any license, permit, franchise certification,
registration, identification number, certificate of need, certificate of
occupancy, Food and Drug Administration registration, franchise, Consent or
order of, or filing with, any state or federal Government Entity.
 
“Handle” or “Handling” means the production, use, generation, emission, storage,
treatment, transportation (including for disposal off-site), recycling, disposal
(whether on-site or off-site), discharge, abandonment, Release or other
management or disposition of any kind of any Hazardous Material.
 
“Hazardous Material” means chemicals, pollutants, contaminants, hazardous
materials, hazardous substances and hazardous wastes, medical waste, toxic
substances, petroleum and petroleum products and by-products,
asbestos-containing materials, mold, fungus, PCBs and any other chemicals,
pollutants, substances or wastes, in each case regulated, or that could result
in Liability, under Environmental Laws.
 
A-4

--------------------------------------------------------------------------------

 
“Hired Employees” means employees of Seller who after the Closing are employed
or retained by Buyer or an Affiliate of Buyer.
 
“Indebtedness” means, with respect to any Person, (i) indebtedness of such
Person for borrowed money, whether secured or unsecured, (ii) obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(iii) obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (iv) capital lease
obligations of such Person, (v) obligations of such Person under acceptance,
letter of credit or similar facilities, (vi) obligations of such Person under
interest rate cap, swap, collar or similar transaction or currency hedging
transactions, and (vii) guarantees of such Person of any such indebtedness
referred to in clauses (i)-(vi) of any other Person.
 
“Indemnified Party” is defined in Section 5.2(b).
 
“Indemnifying Party” means a Party from whom indemnification is sought pursuant
to Article V.
 
“Independent Accountant” is defined in Section 1.5(c).
 
“Infringe” is defined in Section 2.13.
 
“Intellectual Property” shall mean all U.S. and foreign (i) patents, patent
applications (including all provisional, divisions, divisionals, continuations,
continuations in part and reissues), renewals, patent disclosures and inventions
(whether patentable or unpatentable and whether or not reduced to practice),
business methods, continuing patent applications, reexaminations, and extensions
thereof, any counterparts claiming priority therefrom, utility models, patents
of importation/confirmation, certificates of invention, certificates of
registration and like rights, including invention disclosures, (ii) registered
and unregistered trademarks, service marks, logos, designs, slogans, trade
dress, trade names, brand names and corporate names, assumed names, business
names and all other indicia of origin and registrations and applications for
registration thereof (“Trademarks”), (iii) registered and unregistered
copyrights in both published works and unpublished works of authorship and
applications for registration thereof, (iv) computer software (including source
code, object code, binary code and algorithms), application programming, user
interfaces, databases and all documentation related thereto, (v) trade secrets
and Confidential Information (including without limitation ideas, formulas,
compositions, know-how, trade secrets, manufacturing and production processes
and techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, financial and marketing plans and
customer and supplier lists and information), rights in personal data, data,
data collection and all rights therein throughout the world, process technology
and blueprints and all other non-public information, Confidential Information
and tangible and intangible proprietary information (“Trade Secrets”), (vi)
domain name registrations, web addresses, uniform resource locators and websites
and (vii) any similar or equivalent rights to any of the foregoing anywhere in
the world.
 
A-5

--------------------------------------------------------------------------------

 
“Inventory” means Seller’s goods, products and other items located at or in
transit to Seller’s facilities for sale to Customers.
 
“IRS” is defined in Section 2.14(a).
 
“Knows”, “Known” or “Knowledge” means, with respect to any Person, knowledge
after reasonable inquiry and investigation.
 
“Laws” means all statutes, laws, codes, ordinances, regulations, rules, orders,
judgments, writs, injunctions, assessments, awards, acts or decrees of any
Government Entity.
 
“Liability” shall mean any and all charges, debts, obligations, bonds,
indemnification and similar obligations, covenants, promises, guarantees, make
whole agreements and similar obligations, and other liabilities, including all
contractual obligations, whether absolute or contingent, inchoate or otherwise,
matured or unmatured, liquidated or unliquidated, accrued or unaccrued, Known or
unknown, whenever arising, and including those arising under any Law,  actual,
threatened or contemplated Proceeding or ruling of any Government Entity or any
award of any arbitrator (public or private) of any kind, including attorneys’
fees, and those arising under any Contract, commitment or undertaking, including
those arising under this Agreement.
 
“Lien” or “Liens” means any lien, pledge (including any negative pledge),
purchase option, easement, restrictive covenant, security interest, deed of
trust, right of first refusal, servitude, proxy, transfer restriction under any
shareholder agreement or similar agreement, mortgage, conditional sales
agreement, encumbrance or other right of third parties, voluntarily incurred or
arising by operation of Law, and includes any agreement to give any of the
foregoing in the future, and any contingent sale or other title retention
agreement or lease in the nature thereof.
 
“Lock-Up Agreement” is defined in Section 1.5(a).
 
 “Loss” or “Losses” shall mean all claims, demands, suits, Proceedings,
judgments, losses, lost profits, Liabilities, damages (including consequential
damages), Taxes, costs, diminution of value and expenses of every kind and
nature (including reasonable attorneys’ fees and costs of investigation actually
incurred and paid by a Party).
 
“Material” or “material” means an event or circumstance that would be reasonably
likely to constitute or contribute to a Material Adverse Effect.
 
“Material Adverse Effect” means an event or circumstance pertaining to the
condition or prospects of the Business, the Seller Assets, or the Seller
Parties, that would, individually or in the aggregate, (i) significantly impair
the ability of any Seller Party, as applicable, to perform in a timely manner
any of its obligations under this Agreement or any Transaction Document to which
it is a party or any transaction contemplated hereby or thereby, or (ii) if
known to a reasonable acquirer prior to Closing, would likely cause such
acquirer not to proceed with the transaction.
 
A-6

--------------------------------------------------------------------------------

 
 “Material Contract” means those Contracts to which either Seller is a party or
by which it or its assets or properties are otherwise bound, and that are
categorized by any of the following: (a) each Contract that involves the
performance of services or delivery of goods or materials by or to Seller
resulting or reasonably expected to result in receipts or payment in excess of
$25,000, (b) each Contract that was not entered into by Seller in the ordinary
course of business, (c) each lease, rental or occupancy agreement, installment
and conditional sale agreement, and any other Contract or agreement affecting
the ownership of, leasing of, title to or use of any real property used or held
for use in the Business, (d) each license agreement or other Contract with
respect to Intellectual Property, including Contracts with current or former
employees, consultants or contractors regarding the appropriation or the
non-disclosure of any Intellectual Property, (e) each collective bargaining
agreement, including amendments and side letter agreements thereto, and any
other Contract with any labor union or other employee representative of a group
of employees of Seller or its Affiliates, (f) each employment Contract,
termination Contract, retention, change in control, severance, compensation and
bonus Contract with any Seller Employee, (g) each joint venture, partnership,
franchise, joint research and development and joint marketing agreement or any
other similar Contract (including a sharing of profits, Losses, costs or
Liabilities by Seller with any other Person), (h) all Contracts to loan money or
extend credit to any other Person, (i) each Contract containing covenants that
in any way purport to restrict or prohibit the business activity of Seller to
engage in any line of business or to compete with any Person, (j) each Contract
providing for indemnification by Seller with respect to the Business or the
Acquired Assets, (k) each Contract that creates or establishes a Lien on any of
the Acquired Assets or otherwise is a Contract for borrowed money, (l) each
Contract with any Government Entity, (m) each Employee Plan and (n) each other
Contract that is not terminable by either party thereto upon 90 days’ notice.
 
“Monthly Financial Statements” is defined in Section 2.4.
 
“Non-Competition Agreement and Non-Solicitation Agreement” is defined in Section
1.9(a)(v).
 
“Notice of Disagreement” is defined in Section 1.5(c).
 
“Offer Letters” is defined in Section 1.9(a)(iv).
 
“PACA” means the federal Perishable Agricultural Commodities Act.
 
“Parent” means The Chefs’ Warehouse, Inc., a Delaware corporation.
 
“Parent Common Stock” means shares of common stock of Parent, par value $0.01
per share.
 
A-7

--------------------------------------------------------------------------------

 
“Parent Stock Average Price” means $16.1775.
 
“Party” or “Parties” is defined in the preamble.
 
“Permitted Liens” means (i) Liens for Taxes not yet due and payable; (ii)
mechanics’, carriers’, workers’, repairers’ and similar statutory liens arising
or incurred in the ordinary course of business for amounts which are not
delinquent and which are not, individually or in the aggregate, material.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Government Entity or any department, agency or
political subdivision thereof.
 
“Personal Property” is defined in Section 1.2(g).
 
“Post-Closing Adjustment” is defined in Section 1.5(c).
 
“Pre-Closing Tax Period” means any taxable period of the Business that ends
prior to the Effective Time.
 
“Proceedings” is defined in Section 2.10.
 
“Real Property” is defined in Section 1.4(b)(viii).
 
“Release” or “Released” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, migrating or
disposing (including abandoning or discarding).
 
“Restrictive Covenants” is defined in Section 4.2(c).
 
“Seller Accounts Receivable” is defined in Section 1.2(k).
 
“Seller Assets” means, other than the Excluded Assets, any and all assets,
properties, rights, licenses, Contracts, real property, causes of action and
businesses of every kind and description, wherever located, real, personal or
mixed, tangible or intangible, to the extent owned, licensed or leased by either
Seller and used (or held for use) in the Business, including the Acquired
Assets.
 
“Seller Employees” is defined in Section 2.12(a).
 
“Seller Indemnifiable Losses” has the meaning in Section 5.2(b).
 
“Seller Indemnification Basket” is defined in Section 5.3(a).
 
 
A-8

--------------------------------------------------------------------------------

 
“Seller Indemnitee” and “Seller Indemnitees” is defined in Section 5.2(b).
 
“Seller Intellectual Property” means all Intellectual Property used (or held for
use) in the Business by Seller, including the Acquired Intellectual Property.
 
“Seller Inventory” means all Inventory of Seller used in the operation of the
Business, including the Acquired Inventory.
 
“Seller Parties” is defined in the preamble.
 
“Seller Related Person” is defined in Section 2.18.
 
“Seller Representative” is defined in Section 6.17.
 
“Targeted Working Capital” is defined in Section 1.5(b).
 
“Tax Return” means any return, declaration, report, claim for refund, estimate,
information report, return statement or filing relating to Taxes, including any
schedule or attachment thereto and including any amendment thereof.
 
“Tax” or “Taxes” means (i) federal, state, province, county, local, foreign or
other income, gross receipts, ad valorem, franchise, profits, sales or use,
transfer, registration, excise, utility, environmental, communications, real or
personal property, capital stock, license, payroll, wage or other withholding,
employment, unemployment, social security, severance, stamp, occupation,
alternative or add-on minimum, estimated, customs duties, fees, assessments
charges and other taxes of any kind whatsoever, whether disputed or not, (ii)
all interest, penalties, fines, additions to tax or additional amounts imposed
by any taxing authority in connection with any item described in clause (i)
above, and (iii) all amounts described in clauses (i) and (ii) above payable as
a result of having been a member of a consolidated, combined, affiliated or
unitary group.
 
“Total Purchase Price” is defined in Section 1.5(a).
 
“Trade Accounts Payable” means accounts payable of the Seller with respect to
the Business for services rendered or for the procurement of supplies and
inventory.
 
“Trademarks” is defined in the definition of “Intellectual Property”.
 
“Transaction Documents” is defined in Section 2.1(b).
 
“Transfer Taxes” is defined in Section 4.5.
 
 “Treasury Regulation” means the United States Treasury Regulations promulgated
under the Code, and any reference to any particular Treasury Regulation section
shall be interpreted to include any final or temporary revision of or successor
to that section regardless of how numbered or classified.
 
A-9

--------------------------------------------------------------------------------

 
“Wilmarco Avenue Property” means the Seller premises at 2730 Wilmarco Avenue,
Baltimore, Maryland.
 
“Working Capital means the current assets of the Business net of reserves
(excluding all cash, cash equivalents and short-term investments of Seller)
minus the current liabilities (excluding the current portion of long-term debt
and cash overdrafts) of the Business, in each case determined in accordance with
GAAP and (to the extent consistent with GAAP) applied on a basis consistent with
the preparation of the Financial Statements and calculated in accordance with
Section l .5(b).



 
 
 
 
A-10

--------------------------------------------------------------------------------